Exhibit 10.1
 
CREDIT AGREEMENT
 
DATED EFFECTIVE AS OF JUNE 29, 2012
 
BY AND BETWEEN
 
JAMMIN JAVA CORP., AS BORROWER,
 
AND
 
TCA GLOBAL CREDIT MASTER FUND, LP,
 
AS LENDER
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (this “Agreement”), dated as of June 29, 2012 (the
“Effective Date”), is executed by and between JAMMIN JAVA CORP., a Nevada
corporation (sometimes hereinafter referred to as the “Borrower”), and TCA
GLOBAL CREDIT MASTER FUND, LP (“Lender”).
 
WHEREAS, Borrower has requested that Lender extend a revolving credit facility
to Borrower of up to Two Million and No/100 Dollars ($2,000,000.00) for working
capital financing for Borrower and for any other purposes permitted hereunder;
and for these purposes, Lender is willing to make certain loans and extensions
of credit to Borrower of up to such amount and upon the terms and conditions set
forth herein; and
 
WHEREAS, Borrower has agreed to secure all of their obligations under the Loan
Documents by granting to Lender a first priority security interest in and lien
upon all of their respective existing and after-acquired personal and real
property, respectively and as applicable; and
 
WHEREAS, in connection with the loans and extensions of credit to be made by
Lender pursuant to this Agreement, the officers and directors of the Borrower
are willing to execute validity guarantees in favor of Lender in connection with
the Borrower’s obligations under the Loan Documents;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
 
1.           DEFINITIONS.
 
1.1           Defined Terms.  For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.
 
(a)           “Account” shall mean, individually, and “Accounts” shall mean,
collectively, any and all accounts (as such term is defined in the UCC) of
Borrower.
 
(b)           “Account Debtor” shall mean any Person who is obligated to
Borrower under an Account.
 
(c)           “Affiliate” (a) of Lender shall mean: (i) any entity which,
directly or indirectly, controls or is controlled by or is under common control
with Lender; and (ii) any entity administered or managed by Lender, or an
Affiliate or investment advisor thereof and which is engaged in making,
purchasing, holding or otherwise investing in commercial loans; and (b) of
Borrower shall mean any entity which, directly or indirectly, controls or is
controlled by or is under common control with Borrower.  With respect to an
Affiliate of Lender or an Affiliate of Borrower, an entity shall be deemed to be
“controlled by” another entity if such other entity possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such entity, whether by contract, ownership of voting securities,
membership interests or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
(d)           “Agreement” shall mean this Credit Agreement by and between
Borrower and Lender.
 
(e)           “Bankruptcy Code” shall mean the United States Bankruptcy Code, as
now existing or hereafter amended.
 
(f)           “Borrower” shall have the meaning given to such term in the
preamble hereof.
 
(g)           “Borrowing Base Amount” shall mean an amount, expressed in
Dollars, equal to eighty percent (80%) of the amount of the Eligible Accounts,
subject to adjustment by Lender, in Lender’s sole discretion: (i) based on the
applicable Account Debtor’s financial state or condition; and (ii) based on the
result of any audits performed by Lender as set forth in Section 10.12 hereof.
 
(h)           “Borrowing Base Certificate” shall mean a certificate, in form
substantially similar to that of Exhibit “A” attached hereto, duly executed by
the Chief Executive Officer or the Chief Financial Officer of Borrower,
appropriately completed, by which such officer shall certify to Lender the
formula and calculation of the Borrowing Base Amount as of the date of such
certificate.
 
(i)           “Business Day” shall mean any day other than a Saturday, Sunday or
a legal holiday on which banks are authorized or required to be closed for the
conduct of commercial banking business in the State of Nevada.
 
(j)           “Capital Expenditures” shall mean expenditures (including Capital
Lease obligations which should be capitalized under GAAP) for the acquisition of
fixed assets which are required to be capitalized under GAAP.
 
(k)           “Capital Lease” shall mean, as to any Person, a lease of any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible, by such Person as lessee that is, or should be, in
accordance with Financial Accounting Standards Board Statement No. 13, as
amended from time to time, or, if such Statement is not then in effect, such
statement of GAAP as may be applicable, recorded as a “capital lease” on the
balance sheets of Borrower prepared in accordance with GAAP.
 
(l)           “Change in Control” shall mean any sale, conveyance, assignment or
other transfer, directly or indirectly, of any ownership interest of Borrower,
which results in any change in the identity of the individuals or entities
previously in Control of Borrower or the grant of a security interest in any
ownership interest of any Person, directly or indirectly Controlling Borrower,
which could result in a change in the identity of the individuals or entities
previously in Control of Borrower.
 
(m)           “Closing Date” shall mean the date upon which the Revolving Loan
is initially funded.
 
 
 

--------------------------------------------------------------------------------

 
(n)           “Collateral” shall mean, collectively, and whether now existing or
hereafter arising, all assets which secure the Loans, including, without
limitation, all existing and after-acquired tangible and intangible assets of
the Borrower, including real property owned by Borrower, with respect to which
Borrower grants to Lender a Lien under the terms of the Security Agreement and
any of the other Loan Documents.
 
(o)           “Common Stock” shall mean the common stock of the Borrower, par
value $0.001 per share.
 
(p)           “Compliance Certificate” shall mean the covenant compliance
certificate contemplated by Section 10.11 hereof, the form of which is attached
hereto as Exhibit “B”.
 
(q)           “Contingent Liability” and “Contingent Liabilities” shall mean,
respectively, each obligation and liability of Borrower and all such obligations
and liabilities of Borrower incurred pursuant to any agreement, undertaking or
arrangement by which Borrower, either: (i) guarantees, endorses or otherwise
becomes or is contingently liable upon (by direct or indirect agreement,
contingent or otherwise, to provide funds for payment, to supply funds to, or
otherwise to invest in, a debtor, or otherwise to assure a creditor against
loss) the indebtedness, dividend, obligation or other liability of any other
Person in any manner (other than by endorsement of instruments in the course of
collection), including without limitation, any indebtedness, dividend or other
obligation which may be issued or incurred at some future time; (ii) guarantee
the payment of dividends or other distributions upon the shares or ownership
interest of any other Person; (iii) undertake or agree (whether contingently or
otherwise): (A) to purchase, repurchase, or otherwise acquire any indebtedness,
obligation or liability of any other Person or any property or assets
constituting security therefor; (B) to advance or provide funds for the payment
or discharge of any indebtedness, obligation or liability of any other Person
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, working capital
or other financial condition of any other Person; or (C) to make payment to any
other Person other than for value received; (iv) agrees to lease property or to
purchase securities, property or services from such other Person with the
purpose or intent of assuring the owner of such indebtedness or obligation of
the ability of such other Person to make payment of the indebtedness or
obligation; (v) to induce the issuance of, or in connection with the issuance
of, any letter of credit for the benefit of such other Person; or (vi)
undertakes or agrees otherwise to assure a creditor against loss.  The amount of
any Contingent Liability shall (subject to any limitation set forth herein) be
deemed to be the outstanding principal amount (or maximum permitted principal
amount, if larger) of the indebtedness, obligation or other liability guaranteed
or supported thereby.
 
(r)           “Control” or “Controlling” shall mean the possession of the power
to direct, or cause the direction of, the management and policies of a Person by
contract, voting of securities, or otherwise.
 
(s)           “Default Rate” shall mean a per annum rate of interest equal to
the greater of: (i) Eighteen Percent (18%) per annum; or (ii) the highest rate
permitted by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
(t)           “Depreciation” shall mean the total amounts added to depreciation,
amortization, obsolescence, valuation and other proper reserves, as reflected on
any Borrower’s financial statements and determined in accordance with GAAP.
 
(u)           “Dollars” or “$” means lawful currency of the United States of
America.
 
(v)           “EBIDTA” shall mean, for any period, the sum of the following: (i)
Net Income (excluding extraordinary and unusual items and income or loss
attributable to a minority equity position in any affiliated corporation or
Subsidiary) for such period; plus (ii) interest expense; plus (iii) income and
franchise taxes payable or accrued; plus (iv) Depreciation for such period; plus
(v) all other non-cash charges; plus (vi) management fees; plus (vii) costs,
fees and expenses incurred in connection with, or otherwise associated with, the
closing of the transaction contemplated by this Agreement; minus (viii) that
portion of Net Income arising out of the sale of assets outside of the Ordinary
Course of Business (to the extent not previously excluded under clause (i) of
this definition), in each case to the extent included in determining Net Income
for such period.
 
(w)           “Effective Date” shall have the meaning given to it in the
preamble hereof.
 
(x)           “Eligible Accounts” shall mean those Accounts of Borrower or any
Subsidiary which:
 
(i)           are genuine in all respects and have arisen in the Ordinary Course
of Business from the sale of goods or performance of services by Borrower or the
applicable Subsidiary, which delivery of goods has occurred or performance of
services have been fully performed;
 
(ii)           are evidenced by an invoice delivered to the Account Debtor
thereunder, are due and payable within thirty (30) days after the date of the
invoice, and are not more than ninety (90) days outstanding past the invoice
date;
 
(iii)           do not arise from a “sale on approval”, “sale or return”,
“consignment”, “guaranteed sale” or “bill and hold”, or are subject to any other
repurchase or return agreement;
 
(iv)           have not arisen in connection with a sale to an Account Debtor
who is not a resident or citizen of, and is located within, the United States of
America or the United Kingdom, except where backed by a letter of credit issued
or confirmed by either (A) a bank which is organized under the laws of the
United States of America or a state thereof or the United Kingdom and which has
capital, surplus and undivided profits in excess of $500,000,000; or (B) an
office located in the United States of America or the United Kingdom of a
foreign bank, which bank has been approved in advance by Lender in its sole
discretion and which letter of credit has been delivered to Lender as
Collateral;
 
(v)           are not due from an Account Debtor which is a Subsidiary or a
director, officer, employee, agent, parent or Affiliate of Borrower or of any
Subsidiary;
 
 
 

--------------------------------------------------------------------------------

 
(vi)           do not arise out of contracts with the United States or any
department, agency or instrumentality thereof, or any state, county, city or
other governmental body, or any department, agency or instrumentality thereof,
unless the Borrower (or applicable Subsidiary of Borrower) has assigned its
right to payment of such Account to Lender pursuant to the Federal Assignment of
Claims Act of 1940 (or analogous statute), and evidence (satisfactory to Lender)
of such assignment has been delivered to Lender;
 
(vii)           do not arise in connection with a sale to an Account Debtor who
is located within a state or jurisdiction which requires the Borrower (or
applicable Subsidiary), as a precondition to commencing or maintaining an action
in the courts of that state or jurisdiction, either to: (A) receive a
certificate of authority to do business and be in good standing in such state or
jurisdiction; or (B) file a notice of business activities or similar report with
such state’s or jurisdiction’s taxing authority, unless (I) the Borrower (or the
applicable Subsidiary) has taken one of the actions described in clauses (A) or
(B); (II) the failure to take one of the actions described in either clause (A)
or (B) may be cured retroactively by the Borrower (or the applicable Subsidiary)
at its election; or (III) the Borrower (or applicable Subsidiary) has proven to
the satisfaction of Lender that it is exempt from any such requirements under
such state’s or jurisdiction’s laws;
 
(viii)          do not arise out of a contract or order which, by its terms,
forbids or makes void or unenforceable the assignment to Lender of the Account
arising with respect thereto and are not assignable to Lender for any other
reason;
 
(ix)            are the valid, legally enforceable and unconditional obligation
of the Account Debtor, are not the subject of any setoff, counterclaim, credit,
allowance or adjustment by the Account Debtor, or of any claim by the Account
Debtor denying liability thereunder in whole or in part, and the Account Debtor
has not refused to accept and/or has not returned or offered to return any of
the goods or services which are the subject of such Account;
 
(x)             are subject to a perfected, first priority Lien in favor of
Lender and not subject to any Lien whatsoever, other than the Lien of Lender,
except for Permitted Liens;
 
(xi)            to Borrower’s knowledge, no Proceedings or actions are pending
or threatened against the Account Debtor which might result in any material
adverse change in its financial condition or in its ability to pay any Account
in full;
 
(xii)            if the Account is evidenced by chattel paper or an instrument,
the originals of such chattel paper or instrument shall have been endorsed
and/or assigned and delivered to Lender or, in the case of electronic chattel
paper, shall be in the control of Lender, in each case in a manner satisfactory
to Lender; and
 
(xiii)           to Borrower’s knowledge, there is no bankruptcy, insolvency or
liquidation proceeding pending by or against the Account Debtor with respect
thereto, nor has the Account Debtor gone out of or suspended business, made a
general assignment for the benefit of creditors or failed to pay its debts
generally as they come due, and/or no condition or event has occurred having a
Material Adverse Effect on the Account Debtor which would require the Accounts
of such Account Debtor to be deemed uncollectible in accordance with GAAP.
 
 
 

--------------------------------------------------------------------------------

 
An Account which is an Eligible Account shall cease to be an Eligible Account
whenever it ceases to meet any one of the foregoing requirements.


In the event the Revolving Note exceeds Two Hundred Fifty Thousand Dollars
($250,000), if Accounts representing Fifty Percent (50%) or more of the unpaid
net amount of all Accounts from any one Account Debtor fail to qualify as
Eligible Accounts, including (without limitation) because such Accounts are
unpaid more than ninety (90) days after the due date of such Accounts, then
all Accounts relating to such Account Debtor shall cease to be Eligible
Accounts.  In the event the Revolving Note exceeds Two Hundred Thousand Dollars
($250,000), if Accounts owed by a single Account Debtor exceed Fifty Percent
(50%) of the Eligible Accounts, then all Accounts relating to such Account
Debtor in excess of such amount shall cease to be Eligible Accounts.


(y)           “Employee Plan” includes any pension, stock bonus, employee stock
ownership plan, retirement, disability, medical, dental or other health plan,
life insurance or other death benefit plan, profit sharing, deferred
compensation, stock option, bonus or other incentive plan, vacation benefit
plan, severance plan or other employee benefit plan or arrangement, including,
without limitation, those pension, profit-sharing and retirement plans of
Borrower described from time to time in the financial statements of each
Borrower and any pension plan, welfare plan, Defined Benefit Pension Plans (as
defined in ERISA) or any multi-employer plan, maintained or administered by
Borrower or to which Borrower is a party or may have any liability or by which
Borrower is bound.
 
(z)           “Environmental Laws” shall mean all federal, state, district,
local and foreign laws, rules, regulations, ordinances, and consent decrees
relating to health, safety, hazardous substances, pollution and environmental
matters, as now or at any time hereafter in effect, applicable to Borrower’s
business or facilities owned or operated by Borrower, including laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contamination, chemicals, or hazardous, toxic or dangerous substances, materials
or wastes in the environment (including, without limitation, ambient air,
surface water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.
 
(aa)           “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.
 
(bb)           “Event of Default” shall mean any of the events or conditions set
forth in Section 12 hereof.
 
(cc)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
(dd)           “Funded Indebtedness” shall mean, as to any Person, without
duplication: (i) all indebtedness for borrowed money of such Person (including
principal, interest and, if not paid when due, fees and charges), whether or not
evidenced by bonds, debentures, notes or similar instruments; (ii) all
obligations to pay the deferred purchase price of property or services; (iii)
all obligations, contingent or otherwise, with respect to the maximum face
amount of all letters of credit (whether or not drawn), bankers’ acceptances and
similar obligations issued for the account of such Person (including the Letters
of Credit), and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations; and (iv) all indebtedness secured
by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided, however, if such Person
has not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property subject to such Lien at the time of
determination).  Notwithstanding the foregoing, Funded Indebtedness shall not
include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the Ordinary Course of Business of
such Person.
 
 
 

--------------------------------------------------------------------------------

 
(ee)           “GAAP” shall mean United States generally accepted accounting
principles set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination; provided, however, that interim
financial statements or reports shall be deemed in compliance with GAAP despite
the absence of footnotes and fiscal year-end adjustments as required by GAAP.
 
(ff)           “Governmental Authority” means any foreign, federal, state or
local government, or any political subdivision thereof, or any court, agency or
other body, organization, group, stock market or exchange exercising any
executive, legislative, judicial, quasi-judicial, regulatory or administrative
function of government.
 
(gg)         “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substance, materials and wastes, including, without limitation, hydrocarbons
(including naturally occurring or man-made petroleum and hydrocarbons),
flammable explosives, asbestos, urea formaldehyde insulation, radioactive
materials, biological substances, polychlorinated biphenyls, pesticides,
herbicides and any other kind and/or type of pollutants or contaminants
(including, without limitation, materials which include hazardous constituents),
sewage, sludge, industrial slag, solvents and/or any other similar substances,
materials or wastes that are or become regulated under any Environmental Law
(including, without limitation, any that are or become classified as hazardous
or toxic under any Environmental Law).
 
(hh)         “Interest Rate” shall mean a fixed rate of interest equal to Twelve
Percent (12%) per annum, calculated on the actual number of days elapsed over a
360-day year.
 
(ii)           “Lender” shall have the meaning given to it in the preamble
hereof.
 
(jj)           “Liabilities” shall mean, at all times, all liabilities of
Borrower that would be shown as such on the balance sheets of Borrower prepared
in accordance with GAAP.
 
(kk)          “Lien” shall mean, with respect to any Person, any mortgage,
pledge, hypothecation, judgment lien or similar legal process, title retention
lien, or other lien or security interest granted by such Person or arising by
judicial process or otherwise, including, without limitation, the interest of a
vendor under any conditional sale or other title retention agreement and the
interest of a lessor under a lease of any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible, by such
Person as lessee that is, or should be, a Capital Lease on the balance sheet of
such Person prepared in accordance with GAAP.
 
 
 

--------------------------------------------------------------------------------

 
(ll)           “Loan” or “Loans” shall mean the aggregate of all Revolving Loans
made by Lender to Borrower under and pursuant to this Agreement.
 
(mm)       “Loan Documents” shall mean those documents listed in Sections 3.1,
3.2 and 3.3 hereof.
 
(nn)         “Material Adverse Effect” shall mean: (i) a material adverse change
in, or a material adverse effect upon, the assets, business, prospects,
properties, financial condition or results of operations of Borrower; (ii) a
material impairment of the ability of Borrower to perform any of their
respective Obligations under any of the Loan Documents; (iii) a material adverse
effect on: (A) any material portion of the Collateral; (B) the legality,
validity, binding effect or enforceability against Borrower of any of the Loan
Documents; (C) the perfection or priority (subject to Permitted Liens) of any
Lien granted to Lender under any Loan Document; or (D) the rights or remedies of
Lender under any Loan Document; or (iv) a material adverse effect or impairment
on the Lender’s ability to sell Facility Fee Shares or other shares of
Borrower’s Common Stock issuable to Lender under any loan documents, in the
Principal Trading Market.
 
(oo)         “Material Contract” shall mean any contract or agreement to which
Borrower is a party or by which Borrower or any of its assets are bound and
which: (i) involves aggregate payments of Twenty-Five Thousand Dollars ($25,000)
or more to or from Borrower; (ii) involves delivery, purchase, licensing or
provision, by or to Borrower, of any goods, services, assets or other items
having a value (or potential value) over the term of such contract or agreement
of Twenty-five Thousand Dollars ($25,000) or more or is otherwise material to
the conduct of any Borrower’s business as now conducted and as contemplated to
be conducted in the future; (iii) involves a Borrower Lease; (iv) imposes any
guaranty, surety or indemnification obligations on Borrower; or (v) prohibits
Borrower from engaging in any business or competing anywhere in the world.
 
(pp)         “Net Income” shall mean, with respect to any period, the amount
shown opposite the caption “Net Income” or a similar caption on the financial
statements of Borrower, prepared in accordance with GAAP.
 
(qq)         “Obligations” shall mean all loans, advances and other financial
accommodations (whether primary, contingent or otherwise), all interest accrued
thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar Proceeding, whether or not permitted
as a claim thereunder), and any fees due to Lender under this Agreement or the
other Loan Documents, any expenses incurred by Lender under this Agreement or
the other Loan Documents, and any and all other liabilities and obligations of
the Borrower to Lender.
 
(rr)           “Ordinary Course of Business” means the ordinary course of
Borrower’s business, consistent with past custom and practice (including with
respect to quantity, quality and frequency).
 
 
 

--------------------------------------------------------------------------------

 
(ss)          “Organizational Identification Number” means, with respect to
Borrower, the organizational identification number assigned to Borrower by the
applicable governmental unit or agency of the jurisdiction of organization of
Borrower, if any.
 
(tt)           “Payment Date” shall have the meaning given to it in Section
2.1(c) hereof.
 
(uu)         “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.
 
(vv)         “Permitted Liens” shall mean: (i) Liens for Taxes, assessments or
other governmental charges not at the time delinquent or thereafter payable
without penalty or being contested in good faith by appropriate proceedings and,
in each case, for which adequate reserves are maintained in accordance with GAAP
and in respect of which no Lien has been filed; (ii) Liens of carriers,
warehousemen, mechanics and materialmen arising in the Ordinary Course of
Business and other similar Liens imposed by law; (iii) Liens in the form of
deposits or pledges incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any advances or borrowed money or
the deferred purchase price of property or services, which do not in the
aggregate materially detract from the value of the property or assets of
Borrower taken as a whole or materially impair the use thereof in the operation
of Borrower’s business and, in each case, for which adequate reserves are
maintained in accordance with GAAP and in respect of which no Lien has been
filed; (iv) Liens described in the Financial Statements referred to in Section
7.10 hereof and the replacement, extension or renewal of any such Lien upon or
in the same property subject thereto arising out of the extension, renewal or
replacement of the indebtedness secured thereby (without increase in the amount
thereof); (v) attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding Fifty Thousand and 00/100 Dollars ($50,000) arising in
connection with court proceedings, provided the execution or other enforcement
of such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate proceedings and to the
extent such judgments or awards do not constitute an Event of Default; (vi)
zoning and similar restrictions on the use of property and easements, rights of
way, restrictions, minor defects or irregularities in title and other similar
Liens not interfering in any material respect with the ordinary conduct of the
business of Borrower; (vii) Liens arising in connection with Capital Leases (and
attaching only to the property being leased); (viii) Liens that constitute
purchase money security interests on any property securing indebtedness incurred
for the purpose of financing all or any part of the cost of acquiring such
property, provided that any such Lien attaches to such property within sixty
(60) days of the acquisition thereof and attaches solely to the property so
acquired; (ix) Liens granted to Lender hereunder and under the Loan Documents;
(x) any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease or non-exclusive license permitted by this Agreement; (xi) Liens
arising from precautionary uniform commercial code financing statements filed
under any lease permitted by this Agreement; and (xii) banker’s Liens and rights
of set-off of financial institutions arising in connection with items deposited
in accounts maintained at such financial institutions and subsequently unpaid
and unpaid fees and expenses that are charged to Borrower by such financial
institutions in the Ordinary Course of Business of the maintenance and operation
of such accounts.
 
 
 

--------------------------------------------------------------------------------

 
(ww)        “Person” shall mean any individual, partnership, limited liability
company, limited liability partnership, corporation, trust, joint venture, joint
stock company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity.
 
(xx)           “Preferred Stock” shall have the meaning given to it in Section
7.3 hereof.
 
(yy)         “Principal Trading Market” shall mean the Nasdaq Global Select
Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin
Board, the OTC Markets, the so-called OTC Pink Sheets, the NYSE Euronext or the
New York Stock Exchange, whichever is at the time the principal trading exchange
or market for the Common Stock.
 
(zz)           “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.
 
(aaa)        “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.
 
(bbb)       “Receivable Collection Fee” shall mean a surcharge on the Eligible
Accounts of .875% for receivables outstanding and received by Borrower within 30
days of the invoice date therefor, 1.625% for receivables outstanding and
received by Borrower between 31-60 days of the invoice date therefor, and 2.25%
for receivables outstanding and received by Borrower between 61-90 days of the
invoice date therefor.
 
(ccc)        “Regulatory Change” shall mean the introduction of, or any change
in any applicable law, treaty, rule, regulation or guideline or in the
interpretation or administration thereof by any Governmental Authority or any
central bank or other fiscal, monetary or other authority having jurisdiction
over Lender or its lending office.
 
(ddd)       “Revolving Loan” and “Revolving Loans” shall mean, respectively,
each direct advance, and the aggregate of all such direct advances, made by
Lender to Borrower under and pursuant to Section 2.1 of this Agreement.
 
(eee)        “Revolving Loan Availability” shall mean at any time the then
applicable Revolving Loan Commitment.
 
(fff)          “Revolving Loan Commitment” shall mean, on the Closing Date,
Three Hundred Fifty Thousand and No/100 Dollars ($350,000.00), and in the event
Borrower request and Lender agrees to increase the Revolving Loan Commitment
pursuant to Section 2.1(b), thereafter, shall mean such amount to which the
Revolving Loan Commitment is increased, all as applicable pursuant to Section
2.1(b).
 
 
 

--------------------------------------------------------------------------------

 
(ggg)       “Revolving Loan Maturity Date” shall mean the earlier of: (i) twelve
(12) months from the Closing Date; (ii) upon prepayment of the Revolving Note by
Borrower (subject to Section 2.1(d)(ii)); or (iii) the occurrence of an Event of
Default and acceleration of the Revolving Note pursuant to this Agreement,
unless the date in clause (i) shall be extended pursuant to Section 2.3 or by
Lender pursuant to any modification, extension or renewal note executed by
Borrower and accepted by Lender in its sole and absolute discretion in
substitution for the Revolving Note.
 
(hhh)       “Revolving Note” shall mean that certain Revolving Note in the
principal amount of the Revolving Loan Commitment of even date herewith made by
Borrower in favor of Lender, in form substantially similar to that of Exhibit
“C” attached hereto.
 
(iii)           “SEC” shall mean the United States Securities and Exchange
Commission.
 
(jjj)           “Securities Act” shall mean the Securities Act of 1933, as
amended.
 
(kkk)        “Security Agreement” shall mean a Security Agreement in favor of
Lender, in form substantially similar to that of Exhibit “D” attached hereto.
 
(lll)           “Subsidiary” and “Subsidiaries” shall mean, respectively, each
and all such corporations, partnerships, limited partnerships, limited liability
companies, limited liability partnerships or other entities of which or in which
a Person owns, directly or indirectly, fifty percent (50%) or more of: (i) the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.
 
(mmm)     “UCC” shall mean the Uniform Commercial Code in effect in Nevada from
time to time.
 
(nnn)       “Validity Guaranties” shall mean the validity guaranties executed by
such officers and directors of Borrower as Lender shall require, in Lender’s
sole discretion, which shall be substantially in the form of Exhibit “E”
attached hereto.
 
1.2           Accounting Terms.  Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with GAAP.  Calculations and determinations of
financial and accounting terms used and not otherwise specifically defined
hereunder and the preparation of financial statements to be furnished to Lender
pursuant hereto shall be made and prepared, both as to classification of items
and as to amount, in accordance with GAAP as used in the preparation of the
financial statements of Borrower on the date of this Agreement.  If any changes
in accounting principles or practices from those used in the preparation of the
financial statements are hereafter occasioned by the promulgation of rules,
regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successor thereto or agencies with similar functions), which
results in a material change in the method of accounting in the financial
statements required to be furnished to Lender hereunder or in the calculation of
financial covenants, standards or terms contained in this Agreement, the parties
hereto agree to enter into good faith negotiations to amend such provisions so
as equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of Borrower will be the same after such
changes as they were before such changes; and if the parties fail to agree on
the amendment of such provisions, Borrower will furnish financial statements in
accordance with such changes but shall provide calculations for all financial
covenants, perform all financial covenants and otherwise observe all financial
standards and terms in accordance with applicable accounting principles and
practices in effect immediately prior to such changes.  Calculations with
respect to financial covenants required to be stated in accordance with
applicable accounting principles and practices in effect immediately prior to
such changes shall be reviewed and certified by Borrower’s accountants.
 
 
 

--------------------------------------------------------------------------------

 
1.3           Other Terms Defined in UCC.  All other words and phrases used
herein and not otherwise specifically defined shall have the respective meanings
assigned to such terms in the UCC, as amended from time to time, to the extent
the same are used or defined therein.
 
1.4           Other Definitional Provisions; Construction.  Whenever the context
so requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and references to Article, Section, Subsection, Annex, Schedule,
Exhibit and like references are references to this Agreement unless otherwise
specified.  Wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation.”  An Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived in accordance with Section 14.3
hereof.  References in this Agreement to any party shall include such party’s
successors and permitted assigns.  References to any “Section” shall be a
reference to such Section of this Agreement unless otherwise stated.  To the
extent any of the provisions of the other Loan Documents are inconsistent with
the terms of this Agreement, the provisions of this Agreement shall govern.
 
2.           REVOLVING LOAN FACILITY.
 
2.1           Revolving Loan.
 
(a)           Revolving Loan Commitment.  Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties of Borrower set forth herein and in the other
Loan Documents, Lender agrees to make such Revolving Loans at such times as
Borrower may from time to time request, pursuant to the terms of this Agreement,
until, but not including, the Revolving Loan Maturity Date, and in such amounts
as Borrower may from time to time request up to the Revolving Loan Availability
(and subject at all times to the amounts available to be borrowed in accordance
with the Borrowing Base Certificate); provided, however, that the aggregate
principal balance of all Revolving Loans outstanding at any time shall not
exceed the Revolving Loan Availability; and further provided, however, that,
notwithstanding anything contained in this Agreement or any other Loan Documents
to the contrary, each Revolving Loan requested by Borrower under this Agreement
shall be subject to Lender’s approval, which approval may be given or withheld
in Lender’s sole and absolute discretion.  Revolving Loans made by Lender may be
repaid and, subject to the terms and conditions hereof, borrowed again up to,
but not including, the Revolving Loan Maturity Date, unless the Revolving Loans
are otherwise terminated or extended as provided in this Agreement.  The
Revolving Loans shall be used by Borrower for the purpose of ongoing working
capital purposes.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Increase to Revolving Loan Commitment.  Borrower may request, at
any time and from time to time, that Lender increase the Revolving Loan
Commitment to up to Two Million Dollars ($2,000,000); and Lender, in its sole
discretion, may make available an increase of the Revolving Loan Commitment in
such amounts as Lender may determine, in Lender’s sole and absolute discretion,
provided the following conditions have been satisfied, in Lender’s sole and
absolute discretion:
 
(i)           no Event of Default shall have occurred or be continuing or result
from the applicable increase of the Revolving Loan Commitment;
 
(ii)          Borrower shall have executed and delivered a new or revised
Revolving Note;
 
(iii)         After giving effect to such increase, the amount of the aggregate
outstanding principal balance of all Revolving Loans shall not be in excess of
the Revolving Loan Availability; and
 
(iv)         Lender shall have reviewed and accepted the amount and type of
Accounts that are to be Eligible Accounts.
 
(c)           Revolving Loan Interest and Payments.  Except as otherwise
provided in this Section, the outstanding principal balance of the Revolving
Loans shall be repaid on or before the Revolving Loan Maturity Date.  Principal
amounts repaid on the Revolving Note may be re-borrowed.  The principal amount
of the Revolving Loans outstanding from time to time shall bear interest at the
Interest Rate, commencing as of the Closing Date. The Receivables Collection Fee
and accrued and unpaid interest on the unpaid principal balance of all Revolving
Loans outstanding from time to time shall be payable on a weekly basis on the
weekly anniversary date of the Closing Date, commencing on the first such date
to occur after the date hereof and on the Revolving Loan Maturity Date (each a
“Payment Date”).  Any amount of principal or interest on the Revolving Loans
which is not paid when due, whether at stated maturity, by acceleration or
otherwise, shall at Lender’s option bear interest payable on demand at the
Default Rate.
 
(d)           Revolving Loan Principal Repayments.
 
(i)           Mandatory Principal Prepayments; Overadvances.  All Revolving
Loans hereunder shall be repaid by Borrower on or before the Revolving Loan
Maturity Date, unless payable sooner pursuant to the provisions of this
Agreement.  In the event the aggregate outstanding principal balance of all
Revolving Loans hereunder exceed the Revolving Loan Availability, Borrower
shall, upon notice or demand from Lender, immediately make such repayments of
the Revolving Loans or take such other actions as shall be necessary to
eliminate such excess.  Lender shall apply funds (in excess of any recurring
fees owed under Section 2.2, fees owed to any custodian/back-up servicer, the
Receivable Collections Fee, and interest owed under Sections 2.1(c) and 2.4)
received from the Lock Box Account as payment against the outstanding principal
balance of the Revolving Loans on any Payment Date, at Lender’s sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
(ii)           Optional Prepayments.  Borrower may, from time to time, prepay
the Revolving Loan, in whole or in part, provided, however, that if prior to the
Revolving Loan Maturity Date, Borrower prepay the entire outstanding amount of
the Revolving Loan in full and then terminate the Revolving Loan Commitment,
Borrower shall pay to Lender as liquidated damages and compensation for the
costs of being prepared to make funds available hereunder, an amount equal to
Five Percent (5%) of the then applicable Revolving Loan Commitment (the
“Prepayment Penalty”).  The parties agree that the amount payable pursuant to
this subsection (ii) is a reasonable calculation of Lender’s lost profits in
view of the difficulties and impracticality of determining actual damages
resulting from an early termination of the Revolving Loan
Commitment.  Notwithstanding the foregoing, the Prepayment Penalty shall be
reduced to Two and One-Half percent (2.5%) if the prepayment and termination of
the Revolving Loan Commitment occurs after the first One-Hundred Eighty (180)
days following the Closing Date.
 
(e)           Collections; Lock Box.
 
(i)           Borrower shall direct all of its Account Debtors to make all
payments on the Accounts directly to a post office box designated by, and under
the exclusive control of, Lender (such post office box is referred to herein as
the “Lock Box”).  The Lender shall establish and maintain an account at a
financial institution acceptable to Lender in its sole and absolute discretion
(the “Lock Box Account”), which Lock Box Account is (as of the date hereof) and
shall be maintained in Lender’s name, into which all payments received in the
Lock Box shall be deposited, and into which Borrower will immediately deposit
all payments received by Borrower on Accounts in the identical form in which
such payments were received, whether by cash or check.  If Borrower, any
Affiliate or Subsidiary, any shareholder, officer, director, employee or agent
of Borrower or any Affiliate or Subsidiary, or any other Person acting for or in
concert with Borrower, shall receive any monies, checks, notes, drafts or other
payments relating to or as proceeds of Accounts, Borrower and each such Person
shall receive all such items in trust for, and as the sole and exclusive
property of, Lender, and, immediately upon receipt thereof, shall remit the same
(or cause the same to be remitted) in kind to the Lock Box Account.  Borrower
and Lender agree that all payments made to such Lock Box Account, whether in
respect of the Eligible Accounts or as proceeds of other collateral or otherwise
(except for proceeds of Collateral which are required to be delivered to the
holder of a Permitted Lien which is prior in right of payment), will be swept
from the Lock Box Account to Lender on each Payment Date to be applied according
to the following priorities: (1) to unpaid fees and expenses due hereunder or
under any other Loan Documents, including, without limitation, any recurring
fees due pursuant to Section 2.2 hereof; (2) to any custodian/back-up servicer
(if applicable); (3) to accrued but unpaid interest owed under Sections 2.1(c)
and 2.4 hereof; (4) to any accrued but unpaid Receivable Collection Fee; (5) to
amounts payable pursuant to Section 2.1(d); and (6) upon the occurrence of an
Event of Default, to Lender, to reduce the outstanding Revolving Loan balance to
zero.  Borrower agrees to pay all reasonable and customary fees, costs and
expenses in connection with opening and maintaining of the Lock Box and Lock Box
Account.  All of such reasonable fees, costs and expenses, if not paid by
Borrower within five (5) business days of Lender’s written request, may be paid
by Lender and in such event all amounts paid by Lender shall constitute
Obligations hereunder, shall be payable to Lender by Borrower upon demand, and,
until paid, shall bear interest at the lowest rate then applicable to Loans
hereunder.  All checks, drafts, instruments and other items of payment or
proceeds of Collateral shall be endorsed by Borrower to Lender, and, if that
endorsement of any such item shall not be made for any reason, Lender is hereby
irrevocably authorized to endorse the same on Borrower’s behalf.  For purpose of
this Section, Borrower irrevocably hereby makes, constitutes and appoints Lender
(and all Persons designated by Lender for that purpose) as Borrower’s true and
lawful attorney and agent-in-fact: (A) to endorse Borrower’s name upon said
items of payment and/or proceeds of collateral and upon any chattel paper,
document, instrument, invoice or similar document or agreement relating to any
Accounts of Borrower; (B) to take control in any manner of any item of payment
or proceeds thereof; and (C) to have access to any lock box or postal box into
which any of Borrower’s mail is deposited, and open and process all mail
addressed to Borrower and deposited therein.
 
 
 

--------------------------------------------------------------------------------

 
(ii)           Lender may, at any time and from time to time after the
occurrence and during the continuance of an Event of Default, whether before or
after notification to any Account Debtor and whether before or after the
maturity of any of the Obligations: (A) enforce collection of any of the
Accounts of Borrower or other amounts owed to Borrower by suit or otherwise; (B)
exercise all of the rights and remedies of Borrower with respect to proceedings
brought to collect any Accounts or other amounts owed to Borrower; (C)
surrender, release or exchange all or any part of any Accounts or other amounts
owed to Borrower, or compromise or extend or renew for any period (whether or
not longer than the original period) any indebtedness thereunder; (D) sell or
assign any Account of Borrower or other amount owed to Borrower upon such terms,
for such amount and at such time or times as Lender deems advisable; (E)
prepare, file and sign Borrower’s name on any proof of claim in bankruptcy or
other similar document against any Account Debtor or other Person obligated to
Borrower; and (F) do all other acts and things which are necessary, in Lender’s
sole discretion, to fulfill Borrower’s obligations under this Agreement and the
other Loan Documents and to allow Lender to collect the Accounts or other
amounts owed to Borrower.  In addition to any other provision hereof, Lender may
at any time after the occurrence and during the continuance of an Event of
Default, at Borrower’s expense, notify any parties obligated on any of the
Accounts to make payment directly to Lender of any amounts due or to become due
thereunder.
 
(iii)           On a monthly basis, Lender shall deliver to Borrower an invoice
and an account statement showing all Loans, charges and payments, which shall be
deemed final, binding and conclusive upon Borrower, unless Borrower notifies
Lender in writing, specifying any error therein, within thirty (30) days of the
date such account statement is sent to Borrower and any such notice shall only
constitute an objection to the items specifically identified.
 
2.2           Fees.
 
(a)           Intentionally Left Blank.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Asset Monitoring Fee. Borrower agrees to pay to Lender an asset
monitoring fee (“Asset Monitoring Fee”) equal to One Thousand Five-Hundred and
No/100 Dollars ($1,500.00), which shall be due and payable on the Closing Date,
and thereafter on the first day of each calendar quarter during the term of the
Revolving Loan Facility.  The Asset Monitoring Fee shall be increased in
increments of Five Hundred and No/100 Dollars ($500.00) each time the Revolving
Loan Commitment amount is increased pursuant to Section 2.1(b); provided that
the Asset Monitoring Fee shall never exceed Two Thousand and No/100 Dollars
($2,000.00) per quarter.
 
(c)           Transaction Advisory Fee. Borrower agrees to pay to Lender a
transaction advisory fee equal to four percent (4.0%) of the Revolving Loan
Commitment as of the Closing Date, and four percent (4.0%) on the amount of any
increase thereof pursuant to Section 2.1(b), which shall be due and payable on
the Closing Date and on the date of any increase to the Revolving Loan
Commitment pursuant to Section 2.1(b).
 
(d)           Due Diligence Fees.  Borrower agrees to pay a due diligence fee
equal to Ten Thousand and No/100 Dollars ($10,000.00), which shall be due and
payable in full on the Closing Date, or any remaining portion thereof shall be
due and payable on the Closing Date if a portion of such fee was paid upon the
execution of any term sheet related to this Agreement.  Lender acknowledges
having previously received $5,000 from Borrower upon the execution of any term
sheet related to this Agreement.
 
(e)           Document Review and Legal Fees.  Borrower agree to pay a document
review and legal fee equal to Twelve Thousand Five Hundred and No/100 Dollars
($12,500.00) which shall be due and payable in full on the Closing Date, or any
remaining portion thereof shall be due and payable on the Closing Date if a
portion of such fee was paid upon the execution of any term sheet related to
this Agreement.
 
(f)           Other Fees.  Each of the Borrower also agrees to pay to the Lender
(or any designee of the Lender), upon demand, or to otherwise be responsible for
the payment of, any and all other costs, fees and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Lender and
of any experts and agents, which the Lender may incur or which may otherwise be
due and payable in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, waiver or other modification
or termination of this Agreement or any other Loan Documents; (ii) any
documentary stamp taxes, intangibles taxes, recording fees, filing fees, or
other similar taxes, fees or charges imposed by or due to any Governmental
Authority in connection with this Agreement or any other Loan Documents;
(iii) the exercise or enforcement of any of the rights of the Lender under this
Agreement or the Loan Documents; or (iv) the failure by any Borrower to perform
or observe any of the provisions of this Agreement or any of the Loan
Documents.  Included in the foregoing shall be the amount of all expenses paid
or incurred by Lender in consulting with counsel concerning any of its rights
under this Agreement or any other Loan Document or under applicable law.  All
such costs and expenses, if not so immediately paid when due or upon demand
thereof, shall bear interest from the date of outlay until paid, at the Default
Rate.  All of such costs and expenses shall be additional Obligations of the
Borrower to Lender secured under the Loan Documents.  The provisions of this
Subsection shall survive the termination of this Agreement.  Lender acknowledges
that on and as of the Closing Date, there shall be no fees due and owing under
this Section 2.2(f), other than the fees outlined in Sections 2.2(b) – 2.2(e).
 
 
 

--------------------------------------------------------------------------------

 
(g)           Investment Banking Fee.
 
(i)           Share Issuance.  The Borrower shall pay to Lender a fee for
investment banking and advisory services provided by the Lender to the Borrower
prior to the Closing Date by issuing to Lender that number of shares of the
Borrower’s Common Stock that equal to a dollar amount equal to $100,000.00 (the
“Share Value”).  For purposes of determining the number of shares issuable to
Lender under this Section 2.2(g) (the “Facility Fee Shares”), the Borrower’s
Common Stock shall be valued at the average of the volume weighted average price
for the Common Stock for the five (5) business days immediately prior to the
date the Borrower executes this Agreement (the “Valuation Date”), as reported by
Bloomberg (the “VWAP”).  The Lender shall confirm to the Borrower in writing,
the VWAP for the Common Stock as of the Valuation Date, and the corresponding
number of Facility Fee Shares issuable to the Lender based on such price.  The
Borrower shall instruct its transfer agent to issue certificates representing
the Facility Fee Shares issuable to the Lender immediately upon the Borrower’s
execution of this Agreement, and shall cause its transfer agent to deliver such
certificates to Lender within three (3) Business Days from the Effective
Date.  In the event such certificates representing the Facility Fee Shares
issuable hereunder shall not be delivered to the Lender within said three (3)
Business Day period, same shall be an immediate default under this Agreement and
the other Loan Documents.  The Facility Fee Shares, when issued, shall be deemed
to be validly issued, fully paid, and non-assessable shares of the Borrower’s
Common Stock. The Facility Fee Shares shall be deemed fully earned as of the
date the Borrower executes this Agreement, regardless of the amount or number of
Revolving Loans made hereunder. 
 
(ii)           Adjustments.  It is the intention of the Borrower and Lender that
by a date that is twelve (12) months after the Valuation Date (the “Twelve Month
Valuation Date”) the Lender shall have generated net proceeds from the sale of
the Facility Fee Shares equal to the Share Value.  The Lender shall have the
right to sell the Facility Fee Shares in the Principal Trading Market or
otherwise, at any time in accordance with applicable securities laws.  At any
time the Lender may elect after the Twelve Month Valuation Date (or prior to
such Twelve Month Valuation Date, if Lender has sold all Facility Fee Shares
prior to such Twelve Month Valuation Date), the Lender may deliver to the
Borrower a reconciliation statement showing the net proceeds actually received
by the Lender from the sale of the Facility Fee Shares (the “Sale
Reconciliation”).  If, as of the date of the delivery by Lender of the Sale
Reconciliation, the Lender has not realized net proceeds from the sale of such
Facility Fee Shares equal to at least the Share Value, as shown on the Sale
Reconciliation, then the Borrower shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to the Lender in an amount sufficient such that, when sold and the
net proceeds thereof are added to the net proceeds from the sale of any of the
previously issued and sold Facility Fee Shares, the Lender shall have received
total net funds equal to the Share Value.  If additional shares of Common Stock
are issued pursuant to the immediately preceding sentence, and after the sale of
such additional issued shares of Common Stock, the Lender still has not received
net proceeds equal to at least the Share Value, then the Borrower shall again be
required to immediately take all required action necessary or required in order
to cause the issuance of additional shares of Common Stock to the Lender as
contemplated above, and such additional issuances shall continue until the
Lender has received net proceeds from the sale of such Common Stock equal to the
Share Value.  In the event the Lender receives net proceeds from the sale of
Facility Fee Shares equal to the Share Value, and the Lender still has Facility
Fee Shares remaining to be sold, the Lender shall return all such remaining
Facility Fee Shares to the Borrower.  In the event additional Common Stock is
required to be issued as outlined above, the Borrower shall instruct its
transfer agent to issue certificates representing such additional shares of
Common Stock to the Lender immediately subsequent to the Lender’s notification
to the Borrower that additional shares of Common Stock are issuable hereunder,
and the Borrower shall in any event cause its transfer agent to deliver such
certificates to Lender within three (3) Business Days following the date Lender
notifies the Borrower that additional shares of Common Stock are to be issued
hereunder.  In the event such certificates representing such additional shares
of Common Stock issuable hereunder shall not be delivered to the Lender within
said three (3) Business Day period, same shall be an immediate default under
this Agreement and the Loan Documents.  Notwithstanding anything contained in
this Section 2.2(g) to the contrary, at any time on or prior to the Twelve Month
Valuation Date, but not thereafter (unless agreed to by the Lender), the
Borrower shall have the right, at any time during such period, to redeem any
Facility Fee Shares then in the Lender’s possession for an amount payable by the
Borrower to Lender in cash equal to the Share Value, less any net cash proceeds
received by the Lender from any previous sales of Facility Fee Shares.  Upon
Lender’s receipt of such cash payment in accordance with the immediately
preceding sentence, the Lender shall return any then remaining Facility Fee
Shares in its possession back to the Borrower and otherwise undertake any
required actions reasonably requested by Borrower to have such then remaining
Facility Fee Shares returned to Borrower.
 
 
 

--------------------------------------------------------------------------------

 
(iii)           Mandatory Redemption.  In the event the Lender, in its sole and
absolute discretion, at any time determines that the Facility Fee Shares are not
likely to be monetized into at least the Share Value, because the Facility Fee
Shares have ceased to be traded on the Principal Trading Market, because the
volume of shares of Common Stock traded on the Principal Trading Market make it
difficult for Lender to find buyers of the Facility Fee Shares on a recurring
and ongoing basis, or other similar reasons or events, then Lender may require,
upon written notice to the Borrower (the “Redemption Notice”), that the Borrower
redeem all Facility Fee Shares then in Lender’s possession in six (6) equal and
consecutive monthly installments (the first of such installments occurring on a
date to be set forth by Lender in its Redemption Notice, and then subsequent
redemptions monthly thereafter) for an aggregate amount of Dollars equal to the
Share Value, less any cash proceeds received by the Lender from any previous
sales of Facility Fee Shares, if any (for example, assuming that Lender has not
sold any Facility Fee Shares when a Redemption Notice is given, then Borrower
shall redeem all of the Facility Fee Shares in 6 monthly installments of
$16,666.67 each). In the event Lender delivers a Redemption Notice, failure by
the Borrower to redeem any portion of the Facility Fee Shares or to make any of
the required redemption payments under this Section 2.2(g)(iii) shall be an
Event of Default under this Agreement and the other Loan Documents.  Lender
shall not make the determination required under this Section 2.2(g)(iii) to send
a redemption Notice until a date that is at least three (3) months after the
Facility Fee Shares become eligible for re-sale under Rule 144.
 
(iv)           Matters With Respect to Securities.
 
(1)           Issuance of Additional Common Stock.  The parties hereto
acknowledge that pursuant to Section 2.2(g) above, the Borrower has agreed to
issue, simultaneously with the execution of this Agreement and in the future,
certain shares of the Borrower’s Common Stock in accordance with the terms of
Section 2.2(g) above.  In the event, for any reason, the Borrower fails to
issue, or cause its transfer agent to issue, any portion of the Common Stock
issuable to Lender under Section 2.2(g), either now or in the future, then the
parties hereto acknowledge that Lender shall irrevocably be entitled to deliver
to the transfer agent, on behalf of itself and the Borrower, a written
instruction requesting the issuance of the shares of Common Stock then issuable
in accordance with Section 2.2(g) above, and the transfer agent, provided they
are the acting transfer agent for the Borrower at the time, shall, and the
Borrower hereby irrevocably authorizes and directs the transfer agent to,
without any further confirmation or instructions from the Borrower, issue such
shares of the Borrower’s Common Stock as directed by Lender, and surrender to a
nationally recognized overnight courier for delivery to Lender at the address
specified in the Lender’s notice, a certificate of the Common Stock of the
Borrower, registered in the name of Lender, for the number of shares of Common
Stock issuable to Lender in accordance with Section 2.2(g).
 
(2)           Removal of Restrictive Legends.  In the event that Lender has any
shares of the Borrower’s Common Stock bearing any restrictive legends, and
Lender, through its counsel or other representatives, submits to the Transfer
Agent any such shares for the removal of the restrictive legends thereon,
whether in connection with a sale of such shares pursuant to any exemption to
the registration requirements under the Securities Act, or otherwise, and the
Borrower and or its counsel refuses or fails for any reason to render an opinion
of counsel or any other documents or certificates required for the removal of
the restrictive legends, then the Borrower hereby agrees and acknowledges that
Lender is hereby irrevocably and expressly authorized to have counsel to Lender
render any and all opinions and other certificates or instruments which may be
required for purposes of removing such restrictive legends, and the Borrower
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Borrower, issue any such shares
without restrictive legends as instructed by Lender, and surrender to a common
carrier for overnight delivery to the address as specified by Lender,
certificates, registered in the name of Lender or its designees, representing
the shares of Common Stock to which Lender is entitled, without any restrictive
legends and otherwise freely transferable on the books and records of the
Borrower.
 
(3)           Authorized Agent of the Borrower.  The Borrower hereby irrevocably
appoints the Lender and its counsel and its representatives, each as the
Borrower’s duly authorized agent and attorney-in-fact for the Borrower for the
purposes of authorizing and instructing the Transfer Agent to process issuances,
transfers and legend removals upon instructions from Lender, or any counsel or
representatives of Lender, as specifically contemplated herein.  The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any obligations of the Borrower under this
Agreement remain outstanding, and so long as the Lender owns or has the right to
receive, any shares of the Borrower’s Common Stock hereunder.  In this regard,
the Borrower hereby confirms to the Transfer Agent and the Lender that it can
NOT and will NOT give instructions, including stop orders or otherwise,
inconsistent with the terms of this Agreement with regard to the matters
contemplated herein, and that the Lender shall have the absolute right to
provide a copy of this Agreement to the Transfer Agent as evidence of the
Borrower’s irrevocable authority for Lender and Transfer Agent to process
issuances, transfers and legend removals upon instructions from Lender, or any
counsel or representatives of Lender, as specifically contemplated herein,
without any further instructions, orders or confirmations from the Borrower.
 
 

--------------------------------------------------------------------------------

 
 
(4)           Injunction and Specific Performance.  The Borrower specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Borrower of any provision of this Section 2.2(g), the Lender will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced.  Therefore, in the event of a
breach or threatened breach of any provision of this Section 2.2(g) by the
Borrower, the Lender shall be entitled to obtain, in addition to all other
rights or remedies Lender may have, at law or in equity, an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of this Section 2.2(g).
 
2.3           Renewal of Revolving Loans; Non-Renewal of Revolving Loans;
Fees.  So long as no Event of Default exists, and that no event has occurred
that with the passage of time, the giving of notice, or both, would constitute
an Event of Default, Borrower shall have the option to request a renewal of the
Revolving Loan Commitment and extension of the Revolving Loan Maturity Date for
one (1) additional one (1) year period.  To make such request, Borrower shall
give written notice to Lender of Borrower’ request to renew the Revolving Loan
Commitment and extend the Revolving Loan Maturity Date for an additional one (1)
year period on or before the Revolving Loan Maturity Date.  Lender may elect to
accept or reject Borrower’ request for a renewal of the Revolving Loan
Commitment and extension of the Revolving Loan Maturity Date in its sole and
absolute discretion, based on Borrower’ performance during the previous twelve
(12) month period as well as other factors as Lender deems relevant in its sole
and absolute discretion. In the event Lender accepts Borrower’ request for
renewal and extension, Borrower shall, immediately upon demand from Lender and
as a condition to the renewal and extension, deliver a renewal fee to Lender
equal to two percent (2%) of the then outstanding Revolving Loan Commitment,
together with any other documents, instruments and fees that be required by
Lender to evidence the extension.
 
2.4           Interest and Fee Computation; Collection of Funds.  Interest
accrued hereunder shall be payable as set forth in Section 2.1 hereof.  Except
as otherwise set forth herein, all interest and fees shall be calculated on the
basis of a year consisting of 360 days and shall be paid for the actual number
of days elapsed.  Principal payments submitted in funds not immediately
available shall continue to bear interest until collected.  If any payment to be
made by Borrower hereunder or under the Revolving Note shall become due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in computing any
interest in respect of such payment.  Any Obligations which are not paid when
due (subject to applicable grace periods) shall bear interest at the Default
Rate.
 
2.5           Automatic Debit.  In order to effectuate the timely payment of any
of the Obligations when due, Borrower hereby authorizes and directs Lender, at
Lender’s option, to: (i) debit, or cause or instruct the debit of, the amount of
the Obligations to any ordinary deposit account of Borrower; or (ii) make a
Revolving Loan hereunder to pay the amount of the Obligations.
 
 
 

--------------------------------------------------------------------------------

 
2.6           Discretionary Disbursements.  Lender, in its sole and absolute
discretion, may immediately upon notice to Borrower, disburse any or all
proceeds of the Revolving Loans made or available to Borrower pursuant to this
Agreement to pay any fees, costs, expenses or other amounts required to be paid
by Borrower hereunder and not so paid.  All monies so disbursed shall be a part
of the Obligations, payable by Borrower on demand from Lender.
 
2.7           US Dollars; Currency Risk.  All Eligible Accounts will be in
Dollars.  In the event Eligible Accounts are not in Dollars, Borrower shall bear
the risk of Lender’s currency losses, and if Lender suffers a currency loss and
the result is to increase the cost to Lender or to reduce the amount of any sum
received or receivable by Lender under this Agreement or under the Revolving
Note with respect thereto, then after demand by Lender (which demand shall be
accompanied by a certificate setting forth reasonably detailed calculations of
the basis of such demand), Borrower shall pay to Lender such additional amount
or amounts as will compensate Lender for such increased cost or such
reduction.  Borrower hereby authorizes Lender to advance or cause an advance of
Revolving Loans to pay for the increased costs or reductions associated with any
such currency losses.
 
3.           CONDITIONS OF BORROWING.
 
Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any Loans is subject to satisfaction
of all of the following conditions precedent (unless a condition is waived in
writing by Lender) contained in this Article 3.
 
3.1           Intentionally Left Blank.
 
3.2           Loan Documents to be Executed by Borrower.  As a condition
precedent to Lender’s disbursal or making of the Loans pursuant to this
Agreement, Borrower shall have executed or cause to be executed and delivered to
Lender all of the following documents, each of which must be satisfactory to
Lender and Lender’s counsel in form, substance and execution:
 
(a)           Credit Agreement.  An original of this Agreement duly executed by
Borrower;
 
(b)           Revolving Note.  An original Revolving Note duly executed by
Borrower;
 
(c)           Security Agreement.  An original of the Security Agreement dated
as of the date of this Agreement, executed by Borrower;
 
(d)           Intentionally Left Blank.
 
(e)           Validity Guaranties. Validity Guarantees duly executed by such
officers and directors of Borrower as Lender shall require;
 
 
 

--------------------------------------------------------------------------------

 
(f)           Search Results.  Copies of UCC search reports dated such a date as
is reasonably acceptable to Lender, listing all effective financing statements
which name any Borrower, under its present name and any previous names, as
debtors, together with copies of such financing statements;
 
(g)           Organizational and Authorization Documents.  A certificate of the
corporate secretary of Borrower certifying and attaching: (i) copies of its
articles of incorporation and bylaws; (ii) resolutions of the board of directors
of Borrower, approving and authorizing Borrower’s issuance of the Revolving Note
and approving and authorizing the issuance of the Facility Fee Shares as fully
paid, non-assessable shares of the Borrower’s Common Stock in accordance with
applicable exemptions from the registration requirements under the securities
Act, and the execution, delivery and performance of the Loan Documents to which
it is party and the transactions contemplated thereby; (iii) the signatures and
incumbency of the officers of Borrower executing any of the Loan Documents, each
of which Borrower hereby certifies to be true and complete, and in full force
and effect without modification, it being understood that Lender may
conclusively rely on each such document and certificate until formally advised
by Borrower of any changes therein; and (iv) good standing certificate in the
state of incorporation of Borrower and in each other state requested by Lender;
 
(h)           Insurance.  Evidence satisfactory to Lender of the existence of
insurance required to be maintained pursuant to Section 10.4, together with
evidence that Lender has been named as additional insured and lender’s loss
payee, as applicable, on all related insurance policies;
 
(i)           Opinion of Counsel.  A customary opinion of Borrower’s counsel, in
form reasonably satisfactory to Lender; and
 
(j)           Additional Documents.  Such other agreements, documents,
instruments, certificates, financial statements, schedules, resolutions,
opinions of counsel, notes and other items which Lender shall require in
connection with this Agreement.
 
3.3           Issuance of Stock.  The Borrower shall have issued and delivered
to Lender an irrevocable issuance instruction letter and board resolution,
irrevocably authorizing the issuance of the Facility Fee Shares and irrevocably
directing its transfer agent to issue and deliver the Facility Fee Shares to
Lender or its designee.
 
3.4           Payment of Fees.  Borrower shall have paid to Lender all fees,
costs and expenses, including, but not limited to, due diligence expenses,
attorney’s fees, search fees, title fees, documentation and filing fees
(including documentary stamps and taxes payable on the face amount of the
Revolving Note).
 
3.5           Event of Default.  No Event of Default, or event which, with
notice or lapse of time, or both, would constitute an Event of Default, shall
have occurred and be continuing.
 
3.6           Adverse Changes.  There shall not have occurred any Material
Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
3.7           Litigation.  No pending claim, investigation, litigation or
Proceeding before any Governmental Authority or with any other Person shall have
been instituted against Borrower or any of its Subsidiaries or any of its
officers or shareholders.
 
3.8           Representations and Warranties.  No representation or warranty of
Borrower contained herein or in any Loan Documents shall be untrue or incorrect
in any material respect as of the date of any Loans as though made on such date,
except to the extent such representation or warranty expressly relates to an
earlier date.
 
3.9           Due Diligence.  The business, legal and collateral due diligence
review performed by Lender, including, but not limited to, a review of
Borrower’s historical performance and financial information, must be acceptable
to Lender in its sole discretion.  Lender reserves the right to increase any and
all aspects of its due diligence in Lender’s sole discretion.
 
3.10         Key Personnel Investigations.  Lender shall be satisfied, in its
sole discretion, with results from background investigations conducted on key
members of Borrower’s principals and management teams.
 
3.11         Repayment of Outstanding Indebtedness.  Borrower shall have repaid
in full all outstanding indebtedness secured by Collateral, other than
indebtedness giving rise to Permitted Liens.
 
4.           NOTES EVIDENCING LOANS.
 
The Revolving Loans shall be evidenced by the Revolving Note (together with any
and all renewal, extension, modification or replacement notes executed by
Borrower and delivered to Lender and given in substitution therefor) duly
executed by Borrower and payable to the order of Lender.  At the time of the
initial disbursement of a Revolving Loan and at each time an additional
Revolving Loan shall be requested hereunder or a repayment made in whole or in
part thereon, an appropriate notation thereof shall be made on the books and
records of Lender.  All amounts recorded shall be, absent demonstrable error,
conclusive and binding evidence of: (i) the principal amount of the Revolving
Loans advanced hereunder; (ii) any unpaid interest owing on the Revolving Loans;
and (iii) all amounts repaid on the Revolving Loans.  The failure to record any
such amount or any error in recording such amounts shall not, however, limit or
otherwise affect the obligations of Borrower under the Revolving Note to repay
the principal amount of the Revolving Loans, together with all interest accruing
thereon, and all other fees and expenses due in connection therewith in
accordance with this Agreement.
 
5.           MANNER OF BORROWING.
 
5.1           Loan Requests.  Subject to Section 2.1(a) and Article 3 hereof,
the Loans shall be made available to Borrower upon Borrower’s request, from any
Person whose authority to so act has not been revoked by Borrower in writing
previously received by Lender. Borrower may make requests for borrowing no more
than one time every week up to the then applicable Revolving Loan Commitment;
provided, however, that, notwithstanding anything contained in this Agreement or
any other Loan Documents to the contrary, each Revolving Loan requested by
Borrower under this Agreement shall be subject to Lender’s approval, which
approval may be given or withheld in Lender’s sole and absolute discretion.  A
request for a Loan may only be made if no default or Event of Default shall have
occurred or be continuing and shall be subject to: (i) delivery of a Borrowing
Base Certificate, together with supporting documentation in form and content
satisfactory to Lender; and (ii) additional receivables, Accounts and other
Collateral being acceptable to Lender.  In addition, a request for a Loan must
be received by no later than 11:00 a.m. eastern time the day it is to be funded
and be in a minimum amount equal to Fifty Thousand Dollars and No/100
($50,000.00).
 
 
 

--------------------------------------------------------------------------------

 
5.2           Communications. Lender is authorized to rely on any written,
verbal, electronic, telephonic or telecopy loan requests which Lender believes
in its good faith judgment to emanate from an authorized representative of
Borrower, or any other Person authorized by an authorized representative of
Borrower in a written instrument (which may be by e-mail) delivered to
Lender.  Borrower hereby irrevocably confirms, ratifies and approves all such
advances by Lender and Borrower hereby indemnifies Lender against losses and
expenses (including court costs, attorneys’ and paralegals’ fees) and shall hold
Lender harmless with respect thereto.
 
6.           SECURITY FOR THE OBLIGATIONS.
 
To secure the payment and performance by Borrower of the Obligations hereunder,
Borrower grants, under and pursuant to a Security Agreement executed by Borrower
dated as of the date hereof, to Lender, its successors and assigns, a
continuing, first-priority security interest in, and does hereby assign,
transfer, mortgage, convey, pledge, hypothecate and set over to Lender, its
successors and assigns, all of the right, title and interest of Borrower in and
to the Collateral, whether now owned or hereafter acquired, and all proceeds
(including, without limitation, all insurance proceeds) and products of any of
the Collateral.  At any time upon Lender’s request, Borrower shall execute and
deliver to Lender any other documents, instruments or certificates requested by
Lender for the purpose of properly documenting and perfecting the security
interests of Lender in and to the Collateral granted hereunder, including any
additional security agreements, mortgages, control agreements, and financing
statements.
 
7.           REPRESENTATIONS AND WARRANTIES OF BORROWER.
 
To induce Lender to make the Loans, Borrower makes the following representations
and warranties to Lender, each of which shall be true and correct in all
material respects as of the date of the execution and delivery of this Agreement
and as of the date of each Loan made hereunder, except to the extent such
representation expressly relates to an earlier date, and which shall survive the
execution and delivery of this Agreement:
 
7.1           Subsidiaries.  Borrower has no Subsidiaries and Borrower does not
own, directly or indirectly, any outstanding voting securities of or other
interests in, or have any control over, any other Person.
 
7.2           Borrower Organization and Name.  Borrower is a corporation, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has the full power and authority and all
necessary Permits to: (i) enter into and execute this Agreement and the Loan
Documents and to perform all of its obligations hereunder and thereunder; and
(ii) own and operate its assets and properties and to conduct and carry on its
business as and to the extent now conducted.  Borrower is duly qualified to
transact business and is in good standing as a foreign corporation in each
jurisdiction where the character of its business or the ownership or use and
operation of its assets or properties requires such qualification.  Schedule 7.2
contains a correct and complete list of the jurisdictions in which Borrower is
qualified to do business as a foreign corporation. Borrower’s Organizational
Identification Number is set forth and identified in Schedule 7.2 attached
hereto.  The exact legal name of Borrower is as set forth in the first paragraph
of this Agreement, and Borrower does not currently conduct, nor has Borrower,
during the last five (5) years conducted, business under any other name or trade
name.
 
 
 

--------------------------------------------------------------------------------

 
7.3           Authorization; Validity.  Borrower has full right, power and
authority to enter into this Agreement, to make the borrowings and execute and
deliver the Loan Documents as provided herein and to perform all of its duties
and obligations under this Agreement and the Loan Documents and no other action
or consent on the part of Borrower, its board of directors, stockholders, or any
other Person is necessary or required by Borrower to execute this Agreement and
the Loan Documents, consummate the transactions contemplated herein and therein,
and perform all of its obligations hereunder and thereunder.  The execution and
delivery of this Agreement and the Loan Documents will not, nor will the
observance or performance of any of the matters and things herein or therein set
forth, violate or contravene any provision of law or of Borrower’s Articles of
Incorporation, Bylaws, or other governing documents.  All necessary and
appropriate corporate action has been taken on the part of Borrower to authorize
the execution and delivery of this Agreement and the Loan Documents and the
issuance of the Revolving Note and the Facility Fee Shares.  This Agreement and
the Loan Documents are valid and binding agreements and contracts of Borrower,
enforceable against Borrower in accordance with their respective terms, except
to the extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws enacted for the relief of debtors
generally and other similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles which may affect the availability of
specific performance and other equitable remedies.  Borrower does not know of
any reason why Borrower cannot perform any of its obligations under this
Agreement, the Loan Documents or any related agreements.
 
7.4           Capitalization. The authorized capital stock of Borrower consists
of 5,112,861,525 shares, all of which are designated as Common Stock.  There is
no preferred stock authorized.  As of the date hereof, Borrower has 76,744,150
shares of Common Stock issued and outstanding. All of the outstanding shares of
capital stock of Borrower are validly issued, fully paid and nonassessable, have
been issued in compliance with all foreign, federal and state securities laws
and none of such outstanding shares were issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities.  The Common
Stock is currently quoted on the OTC Bulletin Board under the trading symbol
“JAMN”.  The Borrower has received no notice, either oral or written, with
respect to the continued eligibility of the Common Stock for quotation on the
Principal Trading Market, and the Borrower has maintained all requirements on
its part for the continuation of such quotation.  As of the date of this
Agreement, no shares of Borrower’s capital stock are subject to preemptive
rights or any other similar rights or any liens, claims or encumbrances suffered
or permitted by Borrower.  Except as set forth in Schedule 7.4 attached hereto
and except for the securities to be issued pursuant to this Agreement, as of the
date of this Agreement: (i) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of Borrower or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which Borrower or any of its Subsidiaries is
or may become bound to issue additional shares of capital stock of Borrower or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of Borrower or any of its
Subsidiaries; (ii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other contracts or instruments evidencing
indebtedness of Borrower or any of its Subsidiaries, or by which Borrower or any
of its Subsidiaries is or may become bound; (iii) there are no outstanding
registration statements with respect to Borrower or any of its securities and
there are no outstanding comment letters from the SEC or any other Governmental
Authority with respect to any securities of Borrower or any of its Subsidiaries;
(iv) there are no agreements or arrangements under which Borrower or any of its
Subsidiaries is obligated to register the sale of any of its securities under
the Securities Act (except for a contemplated equity credit line and
corresponding registration rights agreement with Fairhills Capital Offshore,
Ltd. (hereinafter collectively referred to as the “Fairhills Transaction”)); (v)
there are no financing statements filed with any Governmental Authority securing
any obligations of Borrower or any of its Subsidiaries, or filed in connection
with any assets or properties of Borrower or any of its Subsidiaries; (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by this Agreement or any related agreement or the
consummation of the transactions described herein or therein; and (vii) there
are no outstanding securities or instruments of Borrower which contain any
redemption or similar provisions, and there are no contracts or agreements by
which Borrower is or may become bound to redeem a security of Borrower (except
pursuant to this Agreement).  Borrower has furnished to the Lender true,
complete and correct copies of, as applicable: (I) Borrower’s Certificate of
Incorporation, as amended and as in effect on the date hereof; and (II)
Borrower’s Bylaws, as in effect on the date hereof or other governing or
organizational documents, as applicable.  Except for the documents delivered to
Lender in accordance with the immediately preceding sentence, there are no other
shareholder agreements, voting agreements, operating agreements, or other
contracts or agreements of any nature or kind that restrict, limit or in any
manner impose obligations, restrictions or limitations on the governance of
Borrower.
 
 
 

--------------------------------------------------------------------------------

 
7.5           No Conflicts; Consents and Approvals.  The execution,
delivery  and performance of this Agreement and the Loan Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of the Facility Fee Shares, will not: (i) constitute a violation of or
conflict with the Certificate of Incorporation, Bylaws or any other
organizational or governing documents of Borrower; (ii) constitute a violation
of, or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, or gives to any other Person any rights of
termination, amendment, acceleration or cancellation of, any provision of any
contract or agreement to which Borrower is a party or by which any of its assets
or properties may be bound; (iii) constitute a violation of, or a default or
breach under (either immediately, upon notice, upon lapse of time, or both), or
conflicts with, any order, writ, injunction, decree, or any other judgment of
any nature whatsoever; (iv) constitute a violation of, or conflict with, any
law, rule, ordinance or other regulation (including United States federal and
state securities laws and the rules and regulations of any market or exchange on
which the Common Stock is quoted); or (v) result in the loss or adverse
modification of, or the imposition of any fine, penalty or other lien, claim or
encumbrance with respect to, any Permit granted or issued to, or otherwise held
by or for the use of, Borrower or any of their respective assets.  Borrower is
not in violation of its Certificate of Incorporation, Bylaws or other
organizational or governing documents and Borrower is not in default or breach
(and no event has occurred which with notice or lapse of time or both could put
Borrower in default or breach) under, and Borrower has not taken any action or
failed to take any action that would give to any other Person any rights of
termination, amendment, acceleration or cancellation of, any contract or
agreement to which Borrower is a party or by which any property or assets of
Borrower are bound or affected. The business of Borrower is not being conducted,
and shall not be conducted, in violation of any law, rule, ordinance or other
regulation. Except as specifically contemplated by this Agreement, Borrower is
not required to obtain any consent or approval of, from, or with any
Governmental Authority, or any other Person, in order for it to execute, deliver
or perform any of its obligations under this Agreement or the Loan Documents in
accordance with the terms hereof or thereof, or to issue the Facility Fee Shares
in accordance with the terms hereof.  All consents and approvals which Borrower
is required to obtain pursuant to the immediately preceding sentence have been
obtained or effected on or prior to the date hereof.
 
7.6           Issuance of Securities. The Facility Fee Shares are duly
authorized and, upon issuance in accordance with the terms hereof, shall be duly
issued, fully paid and non-assessable, and free from all liens, claims, charges,
taxes, or other encumbrances with respect to the issue thereof, and will be
issued in compliance with all applicable United States federal and state
securities laws and the laws of any foreign jurisdiction applicable to the
issuance thereof.  Any shares issuable upon conversion of the Revolving Note, in
accordance with the terms of the Revolving Note, are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all liens, claims, charges, taxes, or other
encumbrances with respect to the issue thereof, and will be issued in compliance
with all applicable United States federal and state securities laws and the laws
of any foreign jurisdiction applicable to the issuance thereof.  The issuance of
the Facility Fee Shares and any shares issuable upon conversion of the Revolving
Note is and will be exempt from: (i) the registration and prospectus delivery
requirements of the Securities Act; (ii) the registration and/or qualification
provisions of all applicable state and provincial securities and “blue sky”
laws; and (iii) any similar registration or qualification requirements of any
foreign jurisdiction or other Governmental Authority.
 
7.7           Compliance With Laws.  The nature and transaction of Borrower’s
business and operations and the use of its properties and assets, including, but
not limited to, the Collateral or any real estate owned, leased, or occupied by
Borrower, do not and during the term of the Loans shall not, violate or conflict
with any applicable law, statute, ordinance, rule, regulation or order of any
kind or nature, including, without limitation, the provisions of the Fair Labor
Standards Act or any zoning, land use, building, noise abatement, occupational
health and safety or other laws, any Permit or any condition, grant, easement,
covenant, condition or restriction, whether recorded or not, except to the
extent such violation or conflict would not result in a Material Adverse Effect.
 
7.8           Environmental Laws and Hazardous Substances.  Except to the extent
that any of the following would not have a Material Adverse Effect (including
financial reserves, insurance policies and cure periods relating to compliance
with applicable laws and Permits) and are used in such amounts as are customary
in the Ordinary Course of Business in compliance with all applicable
Environmental Laws, Borrower represents and warrants to Lender that, to its
knowledge: (i) Borrower has not generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off any of the premises of Borrower (whether or not owned by Borrower) in any
manner which at any time violates any Environmental Law or any Permit,
certificate, approval or similar authorization thereunder; (ii) the operations
of Borrower comply in all material respects with all Environmental Laws and all
Permits certificates, approvals and similar authorizations thereunder; (iii)
there has been no investigation, Proceeding, complaint, order, directive, claim,
citation or notice by any Governmental Authority or any other Person, nor is any
pending or, to Borrower’s knowledge, threatened; and (iv) Borrower does not have
any liability, contingent or otherwise, in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material.
 
 
 

--------------------------------------------------------------------------------

 
7.9           Collateral Representations.  No Person other than Borrower, owns
or has other rights in the Collateral, and the Collateral is free from any Lien
of any kind, other than the Lien of Lender and Permitted Liens.
 
7.10           SEC Documents; Financial Statements. The Common Stock of the
Borrower is registered pursuant to Section 12 of the Exchange Act, and except
for the Borrower’s 10-Q for April 30, 2010, which was filed late, the Borrower
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC or any other Governmental Authority (all
of the foregoing filed within the two (2) years preceding the date hereof or
amended after the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to as the “SEC Documents”). The Borrower is
current with its filing obligations under the Exchange Act and all SEC Documents
have been filed on a timely basis (except for the April 30, 2010 10-Q, which was
filed late) or Borrower has received a valid extension of such time of filing
and has filed any such SEC Document prior to the expiration of any such
extension. The Borrower represents and warrants that true and complete copies of
the SEC Documents are available on the SEC’s website (www.sec.gov) at no charge
to Lender, and Lender acknowledges that it may retrieve all SEC Documents from
such website and Lender’s access to such SEC Documents through such website
shall constitute delivery of the SEC Documents to Lender; provided, however,
that if Lender is unable to obtain any of such SEC Documents from such website
at no charge, as result of such website not being available or any other reason
beyond Lender’s control, then upon request from Lender, the Borrower shall
deliver to Lender true and complete copies of such SEC Documents.  The Borrower
shall also deliver to Lender true and complete copies of all draft filings,
reports, schedules, statements and other documents required to be filed with the
SEC that have been prepared but not filed with the SEC as of the date hereof. As
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act, and none of the SEC Documents, at the
time they were filed with the SEC, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  None of the statements made in any
such SEC Documents is, or has been, required to be amended or updated under
applicable law (except for such statements as have been amended or updated in
subsequent filings prior the date hereof, which amendments or updates are also
part of the SEC Documents).  As of their respective dates, the consolidated
financial statements of the Borrower and all of its Subsidiaries included in the
SEC Documents (the “Financial Statements”) complied in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto. All of the Financial Statements have been
prepared in accordance with GAAP, consistently applied, during the periods
involved (except: (i) as may be otherwise indicated in such Financial Statements
or the notes thereto; or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary
statements), and fairly present in all material respects the consolidated
financial position of the Borrower and all of its Subsidiaries as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).  To the knowledge of Borrower and its officers, no
other information provided by or on behalf of Borrower to the Lender which is
not included in the SEC Documents contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.
 
 
 

--------------------------------------------------------------------------------

 
7.11           Absence of Certain Changes.  Since the date the last of the SEC
Documents was filed with the SEC, none of the following have occurred:
 
(a)           There has been no event or circumstance of any nature whatsoever
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect; or
 
(b)           Any transaction, event, action, development, payment, or any other
matter of any nature whatsoever entered into by the Borrower other than in the
Ordinary Course of Business.
 
7.12           Litigation and Taxes.  There is no Proceeding pending, or to
Borrower’s knowledge, threatened, against Borrower, any of its Subsidiaries or
their respective officers or shareholders, or against or affecting any of their
respective assets.  In addition, there is no outstanding judgments, orders,
writs, decrees or other similar matters or items against or affecting the
Borrower, its business or assets.  Borrower has not received any material
complaint from any customer, supplier, vendor or employee.  Borrower has duly
filed all applicable income or other tax returns and has paid all income or
other taxes when due.  There is no Proceeding, controversy or objection pending
or threatened in respect of any tax returns of Borrower.
 
7.13           Event of Default.  No Event of Default has occurred and is
continuing, and no event has occurred and is continuing which, with the lapse of
time, the giving of notice, or both, would constitute such an Event of Default
under this Agreement or any of the other Loan Documents, and Borrower is not in
default (without regard to grace or cure periods) under any contract or
agreement to which it is a party or by which any of their respective assets are
bound.
 
7.14           ERISA Obligations.  To the knowledge of Borrower, all Employee
Plans of Borrower meet the minimum funding standards of Section 302 of ERISA,
where applicable, and each such Employee Plan that is intended to be qualified
within the meaning of Section 401 of the Internal Revenue Code of 1986 is
qualified.  No withdrawal liability has been incurred under any such Employee
Plans and no “Reportable Event” or “Prohibited Transaction” (as such terms are
defined in ERISA), has occurred with respect to any such Employee Plans, unless
approved by the appropriate governmental agencies.  To the knowledge of
Borrower, Borrower has promptly paid and discharged all obligations and
liabilities arising under the ERISA of a character which if unpaid or
unperformed might result in the imposition of a Lien against any of its
properties or assets.
 
 
 

--------------------------------------------------------------------------------

 
7.15           Adverse Circumstances.  No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or Proceeding (or
threatened litigation or Proceeding or basis therefor) exists which: (i) could
adversely affect the validity or priority of the Liens granted to Lender under
the Loan Documents; (ii) could materially adversely affect the ability of
Borrower to perform its obligations under the Loan Documents; (iii) would
constitute a default under any of the Loan Documents; (iv) would constitute such
a default with the giving of notice or lapse of time or both; or (v) would
constitute or give rise to a Material Adverse Effect.
 
7.16           Liabilities and Indebtedness of the Borrower.  The Borrower does
not have any Funded Indebtedness or any liabilities or obligations of any nature
whatsoever, except: (i) as disclosed in Schedule 7.16; (ii) as disclosed in the
Financial Statements; or (iii) liabilities and obligations incurred in the
Ordinary Course of Business of Borrower since the date of the last Financial
Statements filed by the Borrower with the SEC which do not or would not,
individually or in the aggregate, exceed Ten Thousand Dollars ($10,000) or
otherwise have a Material Adverse Effect.
 
7.17           Real Estate.
 
(a)           Real Property Ownership.  Except for the Borrower Leases, Borrower
does not own any Real Property.
 
(b)           Real Property Leases.  Except for the leases described in Schedule
7.17(b) (the “Borrower Leases”), Borrower does not lease any other Real
Property.  With respect to each of the Borrower Leases: (i) the Borrower has
been in peaceful possession of the property leased thereunder and neither
Borrower nor the landlord is in default thereunder; (ii) no waiver, indulgence
or postponement of any of the obligations thereunder has been granted by the
Borrower or landlord thereunder; and (iii) there exists no event, occurrence,
condition or act known to the Borrower which, upon notice or lapse of time or
both, would be or could become a default thereunder or which could result in the
termination of the Borrower Leases, or any of them, or have a Material Adverse
Effect.  Borrower has not violated nor breached any provision of any such
Borrower Leases, and all obligations required to be performed by Borrower under
any of such Borrower Leases have been fully, timely and properly
performed.  Borrower has delivered to the Lender true, correct and complete
copies of all Borrower Leases, including all modifications and amendments
thereto, whether in writing or otherwise.  Borrower has not received any written
or oral notice to the effect that any of the Borrower Leases will not be renewed
at the termination of the term of such Borrower Leases, or that the Borrower
Leases will be renewed only at higher rents.
 
7.18           Material Contracts.  An accurate, current and complete copy of
each of the Material Contracts has been furnished to Lender and/or is readily
available as part of the SEC Documents, and each of the Material Contracts
constitutes the entire agreement of the respective parties thereto relating to
the subject matter thereof.  There are no outstanding offers, bids, proposals or
quotations made by Borrower which, if accepted, would create a Material Contract
with Borrower.  Each of the Material Contracts is in full force and effect and
is a valid and binding obligation of the parties thereto in accordance with the
terms and conditions thereof.  To the knowledge of Borrower and its officers,
all obligations required to be performed under the terms of each of the Material
Contracts by any party thereto have been fully performed by all parties thereto,
and no party to any Material Contracts is in default with respect to any term or
condition thereof, nor has any event occurred which, through the passage of time
or the giving of notice, or both, would constitute a default thereunder or would
cause the acceleration or modification of any obligation of any party thereto or
the creation of any lien, claim, charge or other encumbrance upon any of the
assets or properties of Borrower.  Further, Borrower has not received any
notice, nor does Borrower have any knowledge, of any pending or contemplated
termination of any of the Material Contracts and, no such termination is
proposed or has been threatened, whether in writing or orally.
 
 
 

--------------------------------------------------------------------------------

 
7.19           Title to Assets.  Borrower has good and marketable title to, or a
valid leasehold interest in, all of its assets and properties which are material
to its business and operations as presently conducted, free and clear of all
liens, claims, charges or other encumbrances or restrictions on the transfer or
use of same.  Except as would not have a Material Adverse Effect, the assets and
properties of Borrower are in good operating condition and repair, ordinary wear
and tear excepted, and are free of any latent or patent defects which might
impair their usefulness, and are suitable for the purposes for which they are
currently used and for the purposes for which they are proposed to be used.
 
7.20           Intellectual Property.  Borrower owns or possesses adequate and
legally enforceable  rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted. Borrower does not have any
knowledge of any infringement by Borrower of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other intellectual property
rights of others, and, to the knowledge of the Borrower, there is no claim,
demand or Proceeding, or other demand of any nature being made or brought
against, or to the Borrower’ knowledge, being threatened against, Borrower
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other intellectual property infringement; and Borrower is not aware of any
facts or circumstances which might give rise to any of the foregoing.
 
7.21           Labor and Employment Matters.  Borrower is not involved in any
labor dispute or, to the knowledge of Borrower, is any such dispute threatened.
To the knowledge of the Borrower and its officers, none of the employees of
Borrower is a member of a union and Borrower believes that its relations with
its employees are good.  To the knowledge of Borrower and its officers, Borrower
has complied in all material respects with all laws, rules, ordinances and
regulations relating to employment matters, civil rights and equal employment
opportunities.
 
7.22           Insurance.  Borrower is covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, assets and
business against losses and risks normally insured against by other corporations
or entities in the same or similar lines of businesses as the Borrower are
engaged and in coverage amounts which are prudent and typically and reasonably
carried by such other corporations or entities (the “Insurance Policies”).  Such
Insurance Policies are in full force and effect, and all premiums due thereon
have been paid.  None of the Insurance Policies will lapse or terminate as a
result of the transactions contemplated by this Agreement.  Borrower has
complied with the provisions of such Insurance Policies.  Borrower has not been
refused any insurance coverage sought or applied for and Borrower does not have
any reason to believe that it will not be able to renew its existing Insurance
Policies as and when such Insurance Policies expire or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not materially and adversely affect the condition, financial or
otherwise, or the earnings, business or operations of Borrower.
 
 
 

--------------------------------------------------------------------------------

 
7.23           Permits.  Borrower possesses all Permits necessary to conduct its
business, and Borrower has not received any notice of, or is otherwise involved
in, any Proceedings relating to the revocation or modification of any such
Permits.  All such Permits are valid and in full force and effect and Borrower
is in full compliance with the respective requirements of all such Permits.
 
7.24           Lending Relationship.  Borrower acknowledges and agrees that the
relationship hereby created with Lender is and has been conducted on an open and
arm’s length basis in which no fiduciary relationship exists and that Borrower
has not relied, nor is relying on, any such fiduciary relationship in executing
this Agreement and in consummating the Loans. Lender represents that it will
receive the Revolving Note payable to its order as evidence of the Loans.
 
7.25           Compliance with Regulation U.  No portion of the proceeds of the
Loans shall be used by Borrower, or any Affiliates of Borrower, either directly
or indirectly, for the purpose of purchasing or carrying any margin stock,
within the meaning of Regulation U as adopted by the Board of Governors of the
Federal Reserve System.
 
7.26           Governmental Regulation.  Borrower is not, nor after giving
effect to any Loan, will be, subject to regulation under the Public Utility
Holding Borrower Act of 1935, the Federal Power Act or the Investment Company
Act of 1940 or to any federal or state statute or regulation limiting its
ability to incur indebtedness for borrowed money.
 
7.27           Bank Accounts.  Schedule 7.27 sets forth, with respect to each
account of Borrower with any bank, broker, merchant processor, or other
depository institution: (i) the name and account number of such account; (ii)
the name and address of the institution where such account is held; (iii) the
name of any Person(s) holding a power of attorney with respect to such account,
if any; and (iv) the names of all authorized signatories and other Persons
authorized to withdraw funds from each such account.
 
7.28           Places of Business.  The principal place of business of Borrower
is set forth on Schedule 7.28 and Borrower shall promptly notify Lender of any
change in such location.  Borrower will not remove or permit the Collateral to
be removed from such locations without the prior written consent of Lender,
except for: (i) certain heavy equipment kept at third party sites when
conducting business or maintenance; (ii) vehicles, containers and rolling stock;
(iii) Inventory sold or leased in the Ordinary Course of Business; and (iv)
temporary removal of Collateral to other locations for repair or maintenance as
may be required from time to time in each instance in the Ordinary Course of
Business of Borrower.
 
 
 

--------------------------------------------------------------------------------

 
7.29           Illegal Payments.  Neither Borrower, nor any director, officer,
member, manager,  agent, employee or other Person acting on behalf of Borrower
has, in the course of his actions for, or on behalf of, Borrower: (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 
7.30           Related Party Transactions.  Except for arm’s length transactions
pursuant to which Borrower make payments in the Ordinary Course of Business upon
terms no less favorable than Borrower could obtain from third parties, none of
the officers, directors, managers, or employees of Borrower, nor any
stockholders, members or partners who own, legally or beneficially, five percent
(5%) or more of the ownership interests of Borrower (each a “Material
Shareholder”), is presently a party to any transaction with Borrower (other than
for services as employees, officers and directors), including any contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of Borrower, any other Person in which any officer, director, or any
such employee or Material Shareholder has a substantial or material interest in
or of which any officer, director or employee of Borrower or Material
Shareholder is an officer, director, trustee or partner.  There are no claims,
demands or disputes of any nature or kind between Borrower and any officer,
director or employee of Borrower or any Material Shareholder, or between any of
them, relating to Borrower.
 
7.31           Internal Accounting Controls.  Except as may be disclosed by
Borrower in its SEC Documents, Borrower maintains a system of internal
accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
7.32           Brokerage Fees.  Except for Meyers Associates, LP, there is no
Person acting on behalf of Borrower who is entitled to or has any claim for any
brokerage or finder’s fee or commission in connection with the execution of this
Agreement or the consummation of the transactions contemplated hereby.  Meyers
Associates, LP, a FINRA registered securities brokerage firm, shall be paid a
finder’s fee by the Borrower, at Closing, in accordance with a separate
agreement between the Borrower and Meyers Associates, LP.
 
7.33           No General Solicitation.  Neither Borrower, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or issuance
of the Revolving Note, the Facility Fee Shares or the shares issuable upon
conversion of the Revolving Note.
 
 
 

--------------------------------------------------------------------------------

 
7.34           No Integrated Offering.  Neither Borrower, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Revolving Note, the Facility Fee Shares or any securities issuable upon
conversion of the Revolving Note under the Securities Act or cause this offering
of such securities to be integrated with prior offerings by Borrower for
purposes of the Securities Act.
 
7.35           Private Placement.  Assuming the accuracy of the Lender’s
representations and warranties set forth in Section 8 below, no registration
under the Securities Act or the laws, rules or regulation of any other
Governmental Authority is required for the issuance of the Revolving Note, the
Facility Fee Shares or the shares issuable upon conversion of the Revolving Note
as contemplated hereby.
 
7.36           Complete Information.  This Agreement and all financial
statements, schedules, certificates, confirmations, agreements, contracts, and
other materials submitted to Lender in connection with or in furtherance of this
Agreement by or on behalf of Borrower fully and fairly states the matters with
which they purport to deal, and do not misstate any material fact nor,
separately or in the aggregate, fail to state any material fact necessary to
make the statements made not misleading.
 
8.           REPRESENTATIONS AND WARRANTIES OF LENDER.
 
Lender makes the following representations and warranties to the Borrower, each
of which shall be true and correct in all material respects as of the date of
the execution and delivery of this Agreement, as of the date of each Loan made
hereunder, and as of the date of any conversion of the Revolving Note, except to
the extent such representation expressly relates to an earlier date, and which
shall survive the execution and delivery of this Agreement:
 
8.1           Investment Purpose. Lender is acquiring the Revolving Note, the
Facility Fee Shares or the shares issuable upon conversion of the Revolving
Note, for its own account, for investment only and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act.
 
8.2           Accredited Lender Status. Lender is an “Accredited Lender” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.
 
8.3           Reliance on Exemptions. Lender understands that the Revolving
Note, the Facility Fee Shares or the shares issuable upon conversion of the
Revolving Note, are each being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that Borrower are relying in part upon the truth and
accuracy of, and Lender’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Lender set forth herein in
order to determine the availability of such exemptions and the eligibility of
Lender to acquire such securities.
 
 
 

--------------------------------------------------------------------------------

 
8.4           Information. Lender has been furnished with all materials relating
to the business, finances and operations of Borrower and information deemed
material by Lender to making an informed investment decision regarding the
Revolving Note, which have been requested by Lender. Lender has been afforded
the opportunity to ask questions of Borrower and its management.  Neither such
inquiries nor any other due diligence investigations conducted by Lender or its
representatives shall modify, amend or affect Lender’s right to rely on
Borrower’s representations and warranties contained in Article 7 above or in any
other Loan Documents. Lender understands that its investment in the Revolving
Note involves a high degree of risk. Lender is in a position regarding Borrower,
which, based upon economic bargaining power, enabled and enables Lender to
obtain information from Borrower in order to evaluate the merits and risks of
this investment. Lender has sought such accounting, legal and tax advice, as it
has considered necessary to make an informed investment decision with respect to
the Revolving Note.
 
8.5           No Governmental Review. Lender understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Revolving Note, or
the fairness or suitability of the investment in the Revolving Note, nor have
such authorities passed upon or endorsed the merits of the offering of the
Revolving Note.
 
8.6           Transfer or Resale.  Lender understands that: (i) the Revolving
Note, the Facility Fee Shares and the shares issuable upon conversion of the
Revolving Note, have not been and are not being registered under the Securities
Act or any other foreign or state securities laws, and may not be offered for
sale, sold, assigned or transferred unless: (A) subsequently registered
thereunder; or (B) Lender shall have delivered to Borrower an opinion of
counsel, in a generally acceptable form, to the effect that such securities to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration requirements; and (ii) neither Borrower
nor any other Person is under any obligation to register such securities under
the Securities Act or any foreign or state securities laws or to comply with the
terms and conditions of any exemption thereunder, except as otherwise set forth
in this Agreement.
 
8.7           Intentionally Left Blank.
 
8.8           Authorization, Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of Lender and is a valid
and binding agreement of Lender enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
8.9           Intentionally Left Blank.
 
8.10           Due Formation of Lender. Lender is an entity that has been formed
and validly exists and has not been organized for the specific purpose of
purchasing the Revolving Note and is not prohibited from doing so.
 
8.11           No Legal Advice from Borrower. Lender acknowledges that it had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with his or its own legal counsel and investment and tax
advisors. Lender is relying solely on such counsel and advisors and not on any
statements or representations of Borrower or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction; provided, however, the foregoing shall not modify, amend or affect
Lender’s right to rely on Borrower’s representations and warranties contained in
Article 7 above or in any other Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
9.           NEGATIVE COVENANTS.
 
9.1           Indebtedness.  Borrower shall not, either directly or indirectly,
create, assume, incur or have outstanding any Funded Indebtedness (including
purchase money indebtedness), or become liable, whether as endorser, guarantor,
surety or otherwise, for any debt or obligation of any other Person, or
otherwise consummate any transaction or series of transactions involving the
issuance of debt securities of the Borrower, except:
 
(a)           the Obligations;
 
(b)           endorsement for collection or deposit of any commercial paper
secured in the Ordinary Course of Business;
 
(c)           obligations for taxes, assessments, municipal or other
governmental charges; provided, the same are being contested in good faith by
appropriate proceedings and are insured against or bonded over to the
satisfaction of Lender;
 
(d)           obligations for accounts payable, other than for money borrowed,
incurred in the Ordinary Course of Business; provided that, any management or
similar fees payable by Borrower shall be fully subordinated in right of payment
to the prior payment in full of the Loans made hereunder;
 
(e)           obligations existing on the date hereof which are disclosed on the
financial statements referred to in Section 7.10;
 
(f)           unsecured intercompany Funded Indebtedness incurred in the
Ordinary Course of Business;
 
(g)           Funded Indebtedness existing on the Closing Date and set forth in
Schedule 9.1, including any extensions or refinancings of the foregoing, which
do not increase the principal amount of such Funded Indebtedness as of the date
of such extension or refinancing; provided such Funded Indebtedness is
subordinated to the Obligations owed to Lender pursuant to a subordination
agreement, in form and content acceptable to Lender in its sole discretion,
which shall include an indefinite standstill on remedies and payment blockage
rights during any default;
 
(h)           Funded Indebtedness consisting of Capital Lease obligations or
secured by Permitted Liens of the type described in clause (g) of the definition
thereof not to exceed $250,000 in the aggregate at any time;
 
(i)           Contingent Liabilities arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted hereunder;
 
(j)           Contingent Liabilities incurred in the Ordinary Course of Business
with respect to surety and appeal bonds, performance bonds and other similar
obligations;
 
 
 

--------------------------------------------------------------------------------

 
(k)           Contingent Liabilities arising under indemnity agreements to title
insurers to cause such title insurers to issue to Lender title insurance
policies;
 
(l)            Funded Indebtedness that is subordinate, as a matter of law, or
pursuant to a separate subordination agreement acceptable to Lender, to the
Obligations of Borrower to Lender hereunder or under any other Loan Document;
and
 
(m)           The Fairhills Transaction.
 
9.2           Encumbrances.  Borrower shall not, either directly or indirectly,
create, assume, incur or suffer or permit to exist any Lien or charge of any
kind or character upon any asset of Borrower or its Subsidiaries; whether owned
at the date hereof or hereafter acquired, except Permitted Liens or as otherwise
authorized by Lender in writing.
 
9.3           Investments.  Borrower shall not, either directly or indirectly,
make or have outstanding any new investments (whether through purchase of
stocks, obligations or otherwise) in, or loans or advances to, any other Person,
or acquire all or any substantial part of the assets, business, stock or other
evidence of beneficial ownership of any other Person except following:
 
(a)           The stock or other ownership interests in a Subsidiary existing as
of the Closing Date;
 
(b)           investments in direct obligations of the United States or any
state in the United States;
 
(c)           trade credit extended by Borrower in the Ordinary Course of
Business;
 
(d)           investments in securities of Account Debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such Account Debtors;
 
(e)           investments existing on the Closing Date and set forth in Schedule
9.3;
 
(f)           Contingent Liabilities permitted pursuant to Section 9.1; or
 
(g)           Capital Expenditures permitted under Section 9.5.
 
9.4           Transfer; Merger.  Borrower shall not, either directly or
indirectly, permit a Change in Control, merge, consolidate, sell, transfer,
license, lease, encumber or otherwise dispose of all or any part of its property
or business or all or any substantial part of its assets, or sell or discount
(with or without recourse) any of its Notes (as defined in the UCC), Chattel
Paper, Payment Intangibles or Accounts; provided, however, that Borrower may:
 
(a)           sell or lease Inventory and Equipment in the Ordinary Course of
Business;
 
 
 

--------------------------------------------------------------------------------

 
(b)           upon not less than three (3) Business Days’ prior written notice
to Lender, any Subsidiary of Borrower may merge with (so long as the Borrower
remains the surviving entity), or dissolve or liquidate into, or transfer its
property to Borrower;
 
(c)           dispose of used, worn-out or surplus equipment in the Ordinary
Course of Business;
 
(d)           discount or write-off overdue Accounts for collection in the
Ordinary Course of Business;
 
(e)           sell or otherwise dispose (including cancellation of Funded
Indebtedness) of any Investment permitted under Section 9.3 in the Ordinary
Course of Business; and
 
(f)           grant Permitted Liens.
 
9.5           Capital Expenditures.  Without Lender’s prior consent, Borrower
shall not make or incur obligations for any Capital Expenditures in any fiscal
year.
 
9.6           Issuance of Stock.  Borrower shall not, nor shall Borrower permit
any of its Subsidiaries to, either directly or indirectly, issue or distribute
any additional capital stock or other securities of Borrower or its Subsidiaries
without the prior written consent of Lender, except for stock issued in
connection with the Fairhills Transaction, or issuance of Borrower’s Common
Stock up to fifteen percent (15%) of the Borrower’s issued and outstanding
Common Stock as of the date hereof towards employee stock option plans or
acquisitions made by Borrower.
 
9.7           Distributions; Restricted Payments.  Borrower shall not: (i)
purchase or redeem any shares of its stock or declare or pay any dividends or
distributions, whether in cash or otherwise, set aside any funds for any such
purpose or make any distribution to its shareholders, make any distribution of
its property or assets or make any loans, advances or extensions of credit to,
or investments in, any Persons, including, without limitation, Borrower’s
Affiliates, officers, partners or employees without the prior written consent of
Lender (except for redemption of Facility Fee Shares in accordance with this
Agreement); (ii) make any payments of any Funded Indebtedness other than as
permitted hereunder; or (iii) increase the annual salary paid to any officers of
Borrower as of the Closing Date, unless any such increase is part of a written
employment contract with any such officers entered into prior to the Closing
Date, a copy of which has been delivered to and approved by the Lender.
 
9.8           Use of Proceeds.  Neither Borrower, nor any of its Affiliates,
shall use any portion of the proceeds of the Loans, either directly or
indirectly, for the purpose of purchasing any securities underwritten by any
Affiliate of Lender.
 
9.9           Business Activities; Change of Legal Status and Organizational
Documents.  Borrower shall not: (i) engage in any line of business other than
the businesses engaged in on the date hereof and business reasonably related
thereto; (ii) change its name, Organizational Identification Number, its type of
organization, its jurisdictions of organization or other legal structure; or
(iii) permit its Articles of Incorporation, Bylaws or other organizational
documents to be amended or modified in any way which could reasonably be
expected to have a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
9.10           Transactions with Affiliates.  Except as set forth on Schedule
9.10, Borrower shall not enter into any transaction with any of its Affiliates,
except in the Ordinary Course of Business and upon fair and reasonable terms
that are no less favorable to Borrower than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate of Borrower.
 
9.11           Bank Accounts.  Borrower shall not maintain any bank, deposit or
credit card payment processing accounts with any financial institution, or any
other Person, for Borrower or any Affiliate of Borrower, other than Borrower’s
accounts listed in the attached Schedule 7.27, and other than the Lock Box
Account established pursuant to this Agreement.  Specifically, no Borrower may
change, modify, close or otherwise affect the Lock Box Account or any of the
other accounts listed in Schedule 7.27, without Lender’s prior written approval,
which approval may be withheld or conditioned in Lender’s sole and absolute
discretion.
 
10.           AFFIRMATIVE COVENANTS.
 
10.1           Compliance with Regulatory Requirements.  Upon demand by Lender,
Borrower shall reimburse Lender for Lender’s additional costs and/or reductions
in the amount of principal or interest received or receivable by Lender if at
any time after the date of this Agreement any law, treaty or regulation or any
change in any law, treaty or regulation or the interpretation thereof by any
Governmental Authority charged with the administration thereof or any other
authority having jurisdiction over Lender or the Loans, whether or not having
the force of law, shall impose, modify or deem applicable any reserve and/or
special deposit requirement against or in respect of assets held by or deposits
in or for the account of the Loans by Lender or impose on Lender any other
condition with respect to this Agreement or the Loans, the result of which is to
either increase the cost to Lender of making or maintaining the Loans or to
reduce the amount of principal or interest received or receivable by Lender with
respect to such Loans.  Said additional costs and/or reductions will be those
which directly result from the imposition of such requirement or condition on
the making or maintaining of such Loans.  Notwithstanding the foregoing,
Borrower shall not be required to pay any such additional costs which could be
avoided by Lender with the exercise of reasonable conduct and diligence.
 
10.2           Corporate Existence.  Borrower shall at all times preserve and
maintain its: (i) existence and good standing in the jurisdiction of its
organization; and (ii) its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect), and shall at all times continue as a going concern in the business
which Borrower is presently conducting.
 
10.3           Maintain Property.  Borrower shall at all times maintain,
preserve and keep its plants, properties and equipment, including, but not
limited to, any Collateral, in good repair, working order and condition, normal
wear and tear excepted, and shall from time to time, as Borrower deems
appropriate in its reasonable judgment, make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained.  Borrower shall
permit Lender to examine and inspect, at Borrower’s expense, such plant,
properties and equipment, including, but not limited to, any Collateral, at all
reasonable times upon reasonable notice during business hours.  During the
continuance of any Event of Default, Lender shall, at Borrower’ expense, have
the right to make additional inspections without providing advance notice.
 
 
 

--------------------------------------------------------------------------------

 
10.4           Maintain Insurance.  Borrower shall at all times insure and keep
insured with insurance companies acceptable to Lender, all insurable property
owned by Borrower which is of a character usually insured by companies similarly
situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks.  Prior to
the date of the funding of any Loans under this Agreement, Borrower shall
deliver to Lender a certificate setting forth in summary form the nature and
extent of the insurance maintained pursuant to this Section.  All such policies
of insurance must be satisfactory to Lender in relation to the amount and term
of the Obligations and type and value of the Collateral and assets of Borrower,
shall identify Lender as sole/lender’s loss payee and as an additional
insured.  In the event Borrower fails to provide Lender with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then Lender, without waiving
or releasing any obligation or default by Borrower hereunder, may at any time
(but shall be under no obligation to so act), obtain and maintain such policies
of insurance and pay such premium and take any other action with respect
thereto, which Lender deems advisable.  This insurance coverage: (i) may, but
need not, protect Borrower’s interest in such property, including, but not
limited to, the Collateral; and (ii) may not pay any claim made by, or against,
Borrower in connection with such property, including, but not limited to, the
Collateral.  Borrower may later cancel any such insurance purchased by Lender,
but only after providing Lender with evidence that the insurance coverage
required by this Section is in force.  The costs of such insurance obtained by
Lender, through and including the effective date such insurance coverage is
canceled or expires, shall be payable on demand by Borrower to Lender, together
with interest at the Default Rate on such amounts until repaid and any other
charges by Lender in connection with the placement of such insurance.  The costs
of such insurance, which may be greater than the cost of insurance which
Borrower may be able to obtain on its own, together with interest thereon at the
Default Rate and any other charges by Lender in connection with the placement of
such insurance may be added to the total Obligations due and owing to the extent
not paid by Borrower.
 
10.5           Tax Liabilities.
 
(a)           Borrower shall at all times pay and discharge all property, income
and other taxes, assessments and governmental charges upon, and all claims
(including claims for labor, materials and supplies) against Borrower or any of
its assets, properties, equipment or inventory, before the same shall become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are being maintained.
 
(b)           Borrower shall be solely responsible for the payment of any and
all documentary stamps and other taxes imposed by the State of Florida or any
other Governmental Authority in connection with the execution of this Agreement,
the Security Agreement and the Revolving Note.
 
 
 

--------------------------------------------------------------------------------

 
10.6           ERISA Liabilities; Employee Plans.  Borrower shall: (i) keep in
full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to Borrower; (ii) make
contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Lender immediately upon receipt
by Borrower of any notice concerning the imposition of any withdrawal liability
or of the institution of any Proceeding or other action which may result in the
termination of any such Employee Plans or the appointment of a trustee to
administer such Employee Plans; (v) promptly advise Lender of the occurrence of
any “Reportable Event” or “Prohibited Transaction” (as such terms are defined in
ERISA), with respect to any such Employee Plans; and (vi) amend any Employee
Plan that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 to the extent necessary to keep the Employee Plan
qualified, and to cause the Employee Plan to be administered and operated in a
manner that does not cause the Employee Plan to lose its qualified status.
 
10.7           Financial Statements.  Borrower shall at all times maintain a
system of accounting capable of producing its individual and consolidated
financial statements in compliance with GAAP (provided that monthly financial
statements shall not be required to have footnote disclosure, are subject to
normal year end adjustments and need not be consolidated), and shall furnish to
Lender or its authorized representatives such information regarding the business
affairs, operations and financial condition of Borrower as Lender may from time
to time request or require, including, but not limited to:
 
(a)           If the Revolving Loan Maturity Date is extended beyond the
original term, as soon as available, and in any event, within ninety (90) days
after the close of each fiscal year, a copy of the annual audited financial
statements of Borrower, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and reviewed by an independent certified public
accountant reasonably acceptable to Lender, containing an unqualified opinion of
such accountant;
 
(b)           as soon as available, and in any event, within sixty (60) days
after the close of each fiscal quarter, a copy of the quarterly audited
financial statements of Borrower, including balance sheet, statement of income
and retained earnings, statement of cash flows for the fiscal year then ended,
in reasonable detail, prepared and reviewed by an independent certified public
accountant reasonably acceptable to Lender, containing an unqualified opinion of
such accountant;
 
(c)           as soon as available, and in any event, within thirty (30) days
following the end of each calendar month, a copy of the financial statements of
Borrower regarding such month, including balance sheet, statement of income and
retained earnings, statement of cash flows for the month then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the President and Chief Financial Officer of Borrower.
 
 
 

--------------------------------------------------------------------------------

 
(d)           within fifteen (15) days following the end of each calendar month,
a cash flow analysis in form and content reasonably acceptable to the Lender,
showing in reasonable detail, all incoming and outgoing cash flows of Borrower
during the immediately preceding month, and identifying any variance between
such actual cash flows and the cash flow projections provided by the Borrower to
the Lender in connection with Lender’s due diligence review of the Borrower, or
if no such projections were provided to Lender, the internal cash flow
projections of the Borrower, which cash flow analysis shall be prepared and
certified as accurate in all material respects by the an officer of the
Borrower.
 
No change with respect to such accounting principles shall be made by Borrower
without giving prior notification to Lender. Borrower represents and warrants to
Lender that the financial statements delivered to Lender at or prior to the
execution and delivery of this Agreement and to be delivered at all times
thereafter accurately reflect and will accurately reflect the financial
condition of Borrower in all material respects. Lender shall have the right at
all times (and on reasonable notice so long as there then does not exist any
Event of Default) during business hours to inspect the books and records of
Borrower and make extracts therefrom.  Borrower shall at all times comply with
all reporting requirements of the SEC or any other Governmental Authority
applicable to it.
 
Borrower agrees to advise Lender immediately, in writing, of the occurrence of
any Material Adverse Effect, or the occurrence of any event, circumstance or
other happening that could be reasonably expected to lead to or become a
Material Adverse Effect.
 
10.8         Supplemental Financial Statements. Borrower shall promptly upon
receipt thereof, provide to Lender copies of interim and supplemental reports if
any, submitted to Borrower by independent accountants in connection with any
interim audit or review of the books of Borrower.
 
10.9         Aged Accounts/Payables Schedules.  Borrower shall, within twenty
(20) days after the end of each calendar month, deliver to Lender an aged
schedule of the Accounts of Borrower, listing the name and amount due from each
Account Debtor and showing the aggregate amounts due from: (i) 0-30 days; (ii)
31-60 days; (iii) 61-90 days; (iv) 91-120 days; and (v) more than 120 days, and
certified as accurate by the Chief Financial Officer and the President of
Borrower. Borrower shall, within twenty (20) days after the end of each calendar
month, deliver to Lender an aged schedule of the accounts payable of Borrower,
listing the name and amount due to each creditor and showing the aggregate
amounts due from: (v) 0-30 days; (w) 31-60 days; (x) 61-90 days;  (y) 91-120
days; and (z) more than 120 days, and certified as accurate by the Chief
Financial Officer and the President of Borrower.
 
10.10       Borrowing Base Certificate. Borrower shall, on the fifteenth (15th)
and the thirtieth (30th) of each calendar month, deliver to Lender a Borrowing
Base Certificate.
 
10.11       Covenant Compliance. Borrower shall, within thirty (30) days after
the end of each calendar month, deliver to Lender a Compliance Certificate
showing compliance by Borrower with the covenants therein, and certified as
accurate by the President or Chief Executive Officer of Borrower.
 
 
 

--------------------------------------------------------------------------------

 
10.12           Field Audits.  Borrower shall allow Lender, at Borrower’s sole
expense and at any reasonable time during normal business hours, to conduct a
field examination of the assets and records of Borrower, the results of which
must be satisfactory to Lender in Lender’s sole and absolute discretion.
 
10.13           Negative EBIDTA Notice and Other Reports. Borrower shall provide
prompt written notice to Lender if at any time Borrower fails to comply with
Section 11.1 herein.  In addition, Borrower shall, within such period of time as
Lender may reasonably specify, deliver to Lender such other schedules and
reports as Lender may reasonably require.
 
10.14           Collateral Records. Borrower shall keep full and accurate books
and records relating to the Collateral and shall mark such books and records to
indicate Lender’s Lien in the Collateral including, without limitation, placing
a legend, in form and content reasonably acceptable to Lender, on all Chattel
Paper created by Borrower indicating that Lender has a Lien in such Chattel
Paper.
 
10.15           Notice of Proceedings.  Borrower shall, promptly, but not more
than five (5) days after knowledge thereof shall have come to the attention of
any officer of Borrower, give written notice to Lender of all threatened or
pending Proceedings before any court or governmental department, commission,
board or other administrative agency which may have a Material Adverse Effect.
 
10.16           Notice of Default.  Borrower shall, promptly, but not more than
five (5) days after the commencement thereof, give notice to Lender in writing
of the occurrence of an Event of Default or of any event which, with the lapse
of time, the giving of notice or both, would constitute an Event of Default
hereunder.
 
10.17           Environmental Matters.  If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
real property or any other assets of Borrower or any Subsidiary or Affiliate of
Borrower, Borrower shall cause the prompt containment and/or removal of such
Hazardous Substances and the remediation and/or operation of such real property
or other assets as necessary to comply with all Environmental Laws and to
preserve the value of such real property or other assets.  Without limiting the
generality of the foregoing, Borrower shall comply with any Federal or state
judicial or administrative order requiring the performance at any real property
of Borrower of activities in response to the release or threatened release of a
Hazardous Substance.  To the extent that the transportation of Hazardous
Substances is permitted by this Agreement, Borrower shall dispose of such
Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.
 
10.18           Reporting Status; Listing.  So long as this Agreement remains in
effect, and for so long as Lender owns, legally or beneficially, any of the
Facility Fee Shares or other shares of Common Stock, the Borrower shall: (i)
file in a timely manner all reports required to be filed under the Securities
Act, the Exchange Act or any securities laws and regulations thereof applicable
to the Borrower of any state of the United States, or by the rules and
regulations of the Principal Trading Market, and, to provide a copy thereof to
the Lender promptly after such filing; (ii) not terminate its status as an
issuer required to file reports under the Exchange Act even if the Exchange Act
or the rules and regulations thereunder would otherwise permit such termination;
(iii) if required by the rules and regulations of the Principal Trading Market,
promptly secure the listing of the Facility Fee Shares and any other shares of
the Borrower’s Common Stock issuable to Lender under any Loan Documents upon the
Principal Trading Market (subject to official notice of issuance) and, take all
reasonable action under its control to maintain the continued listing, quotation
and trading of its Common Stock on the Principal Trading Market, and the
Borrower shall comply in all respects with the Borrower’s reporting, filing and
other obligations under the bylaws or rules of the Principal Trading Market, the
Financial Industry Regulatory Authority, Inc. and such other Governmental
Authorities, as applicable. The Borrower shall promptly provide to Lender copies
of any notices it receives from the SEC or any Principal Trading Market, to the
extent any such notices could in any way have or be reasonably expected to have
a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
10.19           Rule 144.  With a view to making available to Lender the
benefits of Rule 144 under the Securities Act (“Rule 144”), or any similar rule
or regulation of the SEC that may at any time permit Lender to sell the Facility
Fee Shares or other shares of Common Stock issuable to lender under any Loan
Documents to the public without registration, the Borrower represents and
warrants that: (i) the Borrower is, and has been for a period of at least ninety
(90) days immediately preceding the date hereof, subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act; (ii) the Borrower has
filed all required reports under Section 13 or 15(d) of the Exchange Act, as
applicable, during the twelve (12) months preceding the Closing Date (or for
such shorter period that the Borrower was required to file such reports); (iii)
the Borrower is not an issuer defined as a “Shell Company” (as hereinafter
defined); and (iv) if the Borrower has, at any time, been an issuer defined as a
Shell Company, the Borrower has: (A) not been an issuer defined as a Shell
Company for at least six (6) months prior to the Closing Date; and (B) has
satisfied the requirements of Rule 144(i) (including, without limitation, the
proper filing of “Form 10 information” at least six (6) months prior to the
Closing Date).  For the purposes hereof, the term “Shell Company” shall mean an
issuer that meets the description defined under Rule 144.  In addition, so long
as Lender owns, legally or beneficially, any securities of the Borrower, the
Borrower shall, at its sole expense:
 
(a)           Make, keep and ensure that adequate current public information
with respect to the Borrower, as required in accordance with Rule 144, is
publicly available;
 
(b)           furnish to the Lender, promptly upon reasonable request: (A) a
written statement by the Borrower that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act; and (b) such
other information as may be reasonably requested by Lender to permit the Lender
to sell any of the Facility Fee Shares or other shares of Common Stock acquired
hereunder or under the Revolving Note pursuant to Rule 144 without limitation or
restriction; and
 
(c)           promptly at the request of the Lender, give the Borrower’s
transfer agent instructions to the effect that, upon the transfer agent’s
receipt from the Lender of a certificate (a “Rule 144 Certificate”) certifying
that the Lender’s holding period (as determined in accordance with the
provisions of Rule 144) for any Common Stock acquired by Lender hereunder or
under the Revolving Note which the Lender proposes to sell (the “Securities
Being Sold”) is not less than six (6) months, and receipt by the transfer agent
of the “Rule 144 Opinion” (as hereinafter defined) from the Borrower or its
counsel, the transfer agent is to effect the transfer of the Securities Being
Sold and issue to the Lender or transferee(s) thereof one or more stock
certificates representing the transferred Securities Being Sold without any
restrictive legend and without recording any restrictions on the transferability
of such shares on the transfer agent’s  books and records.  In this regard, upon
Lender’s request, the Borrower shall have an affirmative obligation to cause its
counsel to promptly issue to the transfer agent a legal opinion providing that,
based on the Rule 144 Certificate, the Securities Being Sold may be sold
pursuant to the provisions of Rule 144, even in the absence of an effective
registration statement (the “Rule 144 Opinion”).  If the transfer agent requires
any additional documentation in connection with any proposed transfer by the
Lender of any Securities Being Sold, the Borrower shall promptly deliver or
cause to be delivered to the transfer agent or to any other Person, all such
additional documentation as may be necessary to effectuate the transfer of the
Securities being Sold and the issuance of an unlegended certificate to any
transferee thereof, all at the Borrower’s expense.
 
 
 

--------------------------------------------------------------------------------

 
10.20           Reservation of Shares.  The Borrower shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Revolving Note in accordance with its terms
(the “Share Reserve”).  If at any time the Share Reserve is insufficient to
effect the full conversion of the Revolving Note then outstanding, the Borrower
shall increase the Share Reserve accordingly.  If the Borrower does not have
sufficient authorized and unissued shares of Common Stock available to increase
the Share Reserve, the Borrower shall call and hold a special meeting of the
shareholders within sixty (60) days of such occurrence, or take action by the
written consent of the holders of a majority of the outstanding shares of Common
Stock, if possible, for the sole purpose of increasing the number of shares
authorized.  Borrower’s management shall recommend to the shareholders to vote
in favor of increasing the number of shares of Common Stock authorized.
 
11.           FINANCIAL COVENANTS.
 
11.1           Positive EBITDA.  For every calendar quarter commencing with the
third quarter of 2012 (July 2012 – September 2012), Borrower shall cause a
positive EBITDA to be maintained for such quarter.
 
11.2           Revenue Covenant.  For each calendar quarter while this Agreement
remains in effect, Borrower shall have sales revenues that are not less than
seventy-five percent (75%) of the sales revenues shown on the financial
projections provided by Borrower to Lender as part of Lender’s due diligence.
 
12.           EVENTS OF DEFAULT.
 
Borrower, without notice or demand of any kind, shall be in default under this
Agreement upon the occurrence of any of the following events (each an “Event of
Default”):
 
12.1           Nonpayment of Obligations.  Any amount due and owing on the
Revolving Note or any of the Obligations, whether by its terms or as otherwise
provided herein, is not paid on the date such amount is due.
 
 
 

--------------------------------------------------------------------------------

 
12.2           Misrepresentation.  Any written warranty, representation,
certificate or statement of any Borrower in this Agreement, the Loan Documents
or any other agreement with Lender shall be false or misleading in any material
respect when made or deemed made.
 
12.3           Nonperformance.  Any failure to perform or default in the
performance of any covenant, condition or agreement contained in this Agreement
(not otherwise addressed in this Article 12), which failure to perform or
default in performance continues for a period of thirty (30) days after Borrower
receives notice or knowledge from any source of such failure to perform or
default in performance (provided that if the failure to perform or default in
performance is not capable of being cured, in Lender’s sole discretion, then the
cure period set forth herein shall not be applicable and the failure or default
shall be an immediate Event of Default hereunder).
 
12.4           Default under Loan Documents.  Any failure to perform or default
in the performance by Borrower that continues after applicable grace and cure
periods under any covenant, condition or agreement contained in any of the other
Loan Documents or any other agreement with Lender, all of which covenants,
conditions and agreements are hereby incorporated in this Agreement by express
reference.
 
12.5           Default under Other Obligations.  Any default by Borrower in the
payment of principal, interest or any other sum for any other obligation beyond
any period of grace provided with respect thereto or in the performance of any,
other term, condition or covenant contained in any agreement (including, but not
limited to, any capital or operating lease or any agreement in connection with
the deferred purchase price of property), the effect of which default is to
cause or permit the holder of such obligation (or the other party to such other
agreement) to cause such obligation or agreement to become due prior to its
stated maturity, to terminate such other agreement, or to otherwise modify or
adversely affect such obligation or agreement in a manner that could have a
Material Adverse Effect on Borrower.
 
12.6           Assignment for Creditors.  Borrower makes an assignment for the
benefit of creditors, fails to pay, or admits in writing its inability to pay
its debts as they mature; or if a trustee, receiver or similar position for any
substantial part of the assets of Borrower is applied for or appointed, and in
the case of such trustee, receiver or other position being appointed in a
proceeding brought against Borrower, Borrower, by any action or failure to act
indicates its approval of, consent to, or acquiescence in such appointment and
such appointment is not vacated, stayed on appeal or otherwise shall not have
ceased to continue in effect within sixty (60) days after the date of such
appointment, and any of the foregoing actions or events would have a Material
Adverse Effect on the ability of Borrower to perform under this Agreement or
under any other agreement between the Borrower and Lender.
 
12.7           Bankruptcy.  Any Proceeding is commenced by or against Borrower
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation law or statute of any foreign, federal or state
government, and in the case of any such proceeding being instituted against
Borrower: (i) Borrower, by any action or failure to act, indicates its approval
of, consent to or acquiescence therein; or (ii) an order shall be entered
approving the petition in such proceedings and such order is not vacated, stayed
on appeal or otherwise shall not have ceased to continue in effect within sixty
(60) days after the entry thereof, and any of the foregoing proceedings, actions
or events would have a Material Adverse Effect on the ability of the Borrower to
perform under this Agreement or under any other agreement between the Borrower
and Lender.
 
 
 

--------------------------------------------------------------------------------

 
12.8           Judgments.  The entry of any judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against the property of
Borrower for an amount in excess of $10,000 and which is not fully covered by
insurance and such judgment or other process would have a Material Adverse
Effect on the ability of Borrower to perform under this Agreement or under any
other agreement between Borrower and Lender, unless such judgment or other
process shall have been, within sixty (60) days from the entry thereof: (i)
bonded over to the satisfaction of Lender and appealed; (ii) vacated; or (iii)
discharged.
 
12.9           Material Adverse Effect.  A Material Adverse Effect shall occur.
 
12.10           Change in Control.  Except as permitted under this Agreement,
any Change in Control shall occur; provided, however, a Change in Control shall
not constitute an Event of Default if: (i) it arises out of an event or
circumstance beyond the reasonable control of Borrower (for example, but not by
way of limitation, a transfer of ownership interest due to death or incapacity);
and (ii) within sixty (60) days after such Change in Control, Borrower provides
Lender with information concerning the identity and qualifications of the
individual or individuals who will be in Control, and such individual or
individuals shall be acceptable to Lender, in Lender’s sole discretion.
 
12.11           Collateral Impairment.  The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, and such judgment or other process shall not have been,
within thirty (30) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged, or the
loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any of the Collateral or any of the
Collateral under any security agreement securing any of the Obligations, or any
material decline or depreciation in the value or market price thereof (whether
actual or reasonably anticipated), which causes the Collateral, in the sole
opinion of Lender acting in good faith, to become unsatisfactory as to value or
character, or which causes Lender to reasonably believe that it is insecure and
that the likelihood for repayment of the Obligations is or will soon be
impaired, time being of the essence.  The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by Borrower to do any act deemed reasonably necessary by Lender to
preserve and maintain the value and collectability of the Collateral.
 
13.           REMEDIES.
 
Upon the occurrence and during the continuance of an Event of Default, Lender
shall have all rights, powers and remedies set forth in the Loan Documents, in
any written agreement or instrument (other than this Agreement or the Loan
Documents) relating to any of the Obligations or any security therefor, or as
otherwise provided at law or in equity.  Without limiting the generality of the
foregoing, Lender may, at its option, upon the occurrence and during the
continuance of an Event of Default, declare its commitments to Borrower to be
terminated and all Obligations to be immediately due and payable; provided,
however, that upon the occurrence of an Event of Default under either Section
12.6, “Assignment for Creditors”, or Section 12.7, “Bankruptcy”, all commitments
of Lender to Borrower shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Lender.  The Borrower hereby waives any and all
presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Lender’s rights under the Loan
Documents, and hereby consents to, and waives notice of release, with or without
consideration, of the Borrower or of any Collateral, notwithstanding anything
contained herein or in the Loan Documents to the contrary.
 
 
 

--------------------------------------------------------------------------------

 
No Event of Default shall be waived by Lender, except and unless such waiver is
in writing and signed by Lender.  No failure or delay on the part of Lender in
exercising any right, power or remedy hereunder shall operate as a waiver of the
exercise of the same or any other right at any other time; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.  There shall be no obligation on the part of Lender to exercise any
remedy available to Lender in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in
equity.  Borrower agrees that in the event that Borrower fails to perform,
observe or discharge any of its Obligations or liabilities under this Agreement,
the Revolving Note, and other Loan Documents, or any other agreements with
Lender, no remedy of law will provide adequate relief to Lender, and further
agrees that Lender shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.
 
14.           MISCELLANEOUS.
 
14.1           Obligations Absolute.  None of the following shall affect the
Obligations of Borrower to Lender under this Agreement or Lender’s rights with
respect to the Collateral:
 
(a)           acceptance or retention by Lender of other property or any
interest in property as security for the Obligations;
 
(b)           release by Lender of all or any part of the Collateral or of any
party liable with respect to the Obligations (other than Borrower);
 
(c)           release, extension, renewal, modification or substitution by
Lender of the Revolving Note, or any note evidencing any of the Obligations; or
 
(d)           failure of Lender to resort to any other security or to pursue
Borrower or any other obligor liable for any of the Obligations before resorting
to remedies against the Collateral.
 
 
 

--------------------------------------------------------------------------------

 
14.2           Entire Agreement.  This Agreement and the other Loan Documents:
(i) are valid, binding and enforceable against the Borrower and Lender in
accordance with its provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of the Borrower and Lender.  No
promises, either expressed or implied, exist between the Borrower and Lender,
unless contained herein or in the Loan Documents.  This Agreement and the Loan
Documents supersede all negotiations, representations, warranties, commitments,
offers, contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof.
 
14.3           Amendments; Waivers.  No amendment, modification, termination,
discharge or waiver of any provision of this Agreement or of the Loan Documents,
or consent to any departure by Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by Lender, and then
such waiver or consent shall be effective only for the specific purpose for
which given.
 
14.4           WAIVER OF DEFENSES. THE BORROWER WAIVES EVERY PRESENT AND FUTURE
DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY HAVE AS
OF THE DATE HEREOF TO ANY ACTION BY LENDER IN ENFORCING THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  THE BORROWER WAIVES ANY IMPLIED COVENANT OF GOOD FAITH
AND RATIFIES AND CONFIRMS WHATEVER LENDER MAY DO PURSUANT TO THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE DATE OF THIS AGREEMENT.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.
 
14.5           WAIVER OF JURY TRIAL. LENDER AND BORROWER, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE REVOLVING NOTE, ANY LOAN DOCUMENT OR ANY OF THE
OBLIGATIONS, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO
BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR
COURSE OF DEALING IN WHICH LENDER AND BORROWER ARE ADVERSE PARTIES.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.
 
14.6           JURISDICTION.  TO INDUCE LENDER TO MAKE THE LOANS, BORROWER
IRREVOCABLY AGREES THAT ALL ACTIONS ARISING, DIRECTLY OR INDIRECTLY, AS A RESULT
OR CONSEQUENCE OF THIS AGREEMENT, THE REVOLVING NOTE, ANY OTHER AGREEMENT WITH
LENDER OR THE COLLATERAL, SHALL BE INSTITUTED AND LITIGATED ONLY IN COURTS
HAVING THEIR SITUS IN THE COUNTY OF CLARK, NEVADA, PROVIDED THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. BORROWER HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS
SITUS IN SAID COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.
BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENT THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO BORROWER, AS APPLICABLE, AS SET FORTH HEREIN IN THE
MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.
 
 
 

--------------------------------------------------------------------------------

 
14.7           Assignability. Lender may at any time assign Lender’s rights in
this Agreement, the Revolving Note, any Loan Document, the Obligations, or any
part thereof and transfer Lender’s rights in any or all of the Collateral (all
in accordance with applicable securities laws), and Lender thereafter shall be
relieved from all liability with respect to such Collateral.  In addition,
Lender may at any time sell one or more participations in the Loans. The
Borrower may not sell or assign this Agreement, any Loan Document or any other
agreement with Lender, or any portion thereof, either voluntarily or by
operation of law, nor delegate any of its duties of obligations hereunder or
thereunder, without the prior written consent of Lender, which consent may be
withheld in Lender’s sole and absolute discretion.  This Agreement shall be
binding upon Lender and the Borrower and their respective legal representatives,
successors and permitted assigns.  All references herein to Borrower shall be
deemed to include any successors, whether immediate or remote.  In the case of a
joint venture or partnership, the term “Borrower” shall be deemed to include all
joint venturers or partners thereof, who shall be jointly and severally liable
hereunder.
 
14.8           Confidentiality. Each of the parties hereto shall keep
confidential any information obtained from the other party (except information
publicly available or in such party’s domain prior to disclosure of such
information from the other party hereto, and except as required by applicable
laws) and shall promptly return to the other party all schedules, documents,
instruments, work papers and other written information without retaining copies
thereof, previously furnished by it as a result of this Agreement or in
connection herewith.
 
14.9           Publicity.  Borrower and Lender shall have the right to approve,
before issuance, any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
Borrower shall be entitled, without the prior approval of Lender, to issue any
press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or
regulations.  Notwithstanding the foregoing, Borrower shall use its best efforts
to consult Lender in connection with any such press release or other public
disclosure prior to its release and Lender shall be provided with a copy thereof
upon release thereof.
 
14.10           Binding Effect.  This Agreement shall become effective upon
execution by Borrower and Lender and shall bind Lender and Borrower and their
respective successors and permitted assigns.
 
14.11           Governing Law.  This Agreement, the Loan Documents and the
Revolving Note shall be delivered and accepted in and shall be deemed to be
contracts made under and governed by the internal laws of the State of Nevada
(but giving effect to federal laws applicable to national banks), and for all
purposes shall be construed in accordance with the laws of such State, without
giving effect to the choice of law provisions of such State.
 
 
 

--------------------------------------------------------------------------------

 
14.12           Enforceability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
14.13           Survival of Borrower’s Representations.  All covenants,
agreements, representations and warranties made by Borrower herein shall,
notwithstanding any investigation by Lender, be deemed material and relied upon
by Lender and shall survive the making and execution of this Agreement and the
Loan Documents and the issuance of the Revolving Note, and shall be deemed to be
continuing representations and warranties until such time as Borrower has
fulfilled all of its Obligations to Lender, and Lender has been paid in full.
Lender, in extending financial accommodations to Borrower, is expressly acting
and relying on the aforesaid representations and warranties.  Lender’s
representations in Section 8 shall survive the making and execution of this
Agreement and the issuance of the Revolving Note.
 
14.14           Extensions of Lender’s Commitment and the Revolving Note.  This
Agreement shall secure and govern the terms of any extensions or renewals of
Lender’s commitment hereunder and the Revolving Note pursuant to the execution
of any modification, extension or renewal note executed by Borrower and accepted
by Lender in its sole and absolute discretion in substitution for the Revolving
Note.
 
14.15           Time of Essence.  Time is of the essence in making payments of
all amounts due Lender under this Agreement and in the performance and
observance by Borrower of each covenant, agreement, provision and term of this
Agreement.
 
14.16           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same instrument.
 
14.17           Electronic Signatures. Lender is hereby authorized to rely upon
and accept as an original any Loan Documents or other communication which is
sent to Lender by facsimile, telegraphic or other electronic transmission (each,
a “Communication”) which Lender in good faith believes has been signed by
Borrower and has been delivered to Lender by a properly authorized
representative of Borrower, whether or not that is in fact the
case.  Notwithstanding the foregoing, Lender shall not be obligated to accept
any such Communication as an original and may in any instance require that an
original document be submitted to Lender in lieu of, or in addition to, any such
Communication.
 
 
 

--------------------------------------------------------------------------------

 
14.18           Notices.  Any notices, consents, waivers, or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and in each case properly addressed to the party to
receive the same in accordance with the information below, and will be deemed to
have been delivered: (i) if mailed by certified mail, return receipt requested,
postage prepaid and properly addressed to the address below, then three (3)
business days after deposit of same in a regularly maintained U.S. Mail
receptacle; or (ii) if mailed by Federal Express, UPS or other nationally
recognized overnight courier service, next business morning delivery, then one
(1) business day after deposit of same in a regularly maintained receptacle of
such overnight courier; or (iii) if hand delivered, then upon hand delivery
thereof to the address indicated on or prior to 5:00 p.m., EST, on a Business
Day.  Any notice hand delivered after 5:00 p.m., EST, shall be deemed delivered
on the following Business Day.  Notwithstanding the foregoing, notice, consents,
waivers or other communications referred to in this Agreement may be sent by
facsimile, e-mail, or other method of delivery, but shall be deemed to have been
delivered only when the sending party has confirmed (by reply e-mail or some
other form of written confirmation) that the notice has been received by the
other party.  The addresses and facsimile numbers for such communications shall
be as set forth below, unless such address or information is changed by a notice
conforming to the requirements hereof.  No notice to or demand on Borrower in
any case shall entitle Borrower to any other or further notice or demand in
similar or other circumstances:
 
If to Borrower:
Jammin Java Corp.
 
8200 Wilshire Blvd., Suite 200
 
Beverly Hills, CA 90211
  Attention: Mr. Anh Tran, President   Telephone: _______________________  
Facsimile: _______________________   E-Mail: _______________________            
   
With a copy to:
The Loev Law Firm, PC
 
6300 West Loop South, Suite 280
 
Bellaire, Texas 77401
 
Attention: David M. Loev, Esq.
  Telephone: (713) 524-4110   E-Mail: dloev@loevlaw.com          
If to the Lender:
TCA Global Credit Master Fund, LP
 
1404 Rodman Street
 
Hollywood, Florida 33020
  Attention: Robert Press, Director   Telephone: (786) 323-1650   Facsimile:
(786) 323-1651   E-Mail: bpress@trafcap.com    
With a Copy to:
David Kahan, P.A.
 
6420 Congress Ave., Suite 1800
 
Boca Raton, Florida 33487
  Telephone: (561) 672-8330   Facsimile: (561) 672-8301   E-Mail:
david@dkpalaw.com



 
 

--------------------------------------------------------------------------------

 
 
14.19           Indemnification.  Borrower agrees to defend, protect, indemnify
and hold harmless Lender and all of its officers, directors, employees and
agents (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (each, a “Lender Indemnitee” and
collectively, the “Lender Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and distributions of any kind or nature (including,
without limitation, the disbursements and the reasonable fees of counsel for
each Lender Indemnitee thereto), which may be imposed on, incurred by, or
asserted against, any Lender Indemnitee (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including, without limitation, securities, Environmental Laws and
commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this
Agreement or any of the Loan Documents, or any act, event or transaction related
or attendant thereto, the preparation, execution and delivery of this Agreement
and the Loan Documents, including, but not limited to, the making or issuance
and management of the Loans, the use or intended use of the proceeds of the
Loans, the enforcement of Lender’s rights and remedies under this Agreement, the
Loan Documents, the Revolving Note, any other instruments and documents
delivered hereunder, or under any other agreement between Borrower and Lender;
provided, however, that Borrower shall not have any obligations hereunder to any
Lender Indemnitee with respect to matters caused by or resulting from the
willful misconduct or gross negligence of such Lender Indemnitee.  To the extent
that the undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall
satisfy such undertaking to the maximum extent permitted by applicable law.  Any
liability, obligation, loss, damage, penalty, cost or expense covered by this
indemnity shall be paid to each Lender Indemnitee on demand, and, failing prompt
payment, shall, together with interest thereon at the Default Rate from the date
incurred by each Lender Indemnitee until paid by Borrower, be added to the
Obligations of Borrower and be secured by the Collateral.  The provisions of
this Section shall survive the satisfaction and payment of the other Obligations
and the termination of this Agreement.
 
14.20           Release.  In consideration of the mutual promises and covenants
made herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, Borrower hereby fully, finally and forever releases and forever
discharges and covenants not to sue Lender, and/or and its parent companies,
subsidiaries, affiliates, divisions, and their respective attorneys, officers,
directors, agents, shareholders, members, employees, predecessors, successors,
assigns, personal representatives, partners, heirs and executors from any and
all debts, fees, attorneys’ fees, liens, costs, expenses, damages, sums of
money, accounts, bonds, bills, covenants, promises, judgments, charges, demands,
claims, causes of action, suits, liabilities, expenses, obligations or contracts
of any kind whatsoever, whether in law or in equity, whether asserted or
unasserted, whether known or unknown, fixed or contingent, under statute or
otherwise, from the beginning of time through the Closing Date, including,
without  limiting the generality of the foregoing, any and all claims relating
to or arising out of any financing transactions, credit facilities, debentures,
security agreements, and other agreements including, without limitation, each of
the Loan Documents, entered into by Borrower with Lender and any and all claims
that Borrower does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect their decision to enter into this Agreement or the related
Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
14.21           Interpretation.  If any provision in this Agreement requires
judicial or similar interpretation, the judicial or other such body interpreting
or construing such provision shall not apply the assumption that the terms
hereof shall be more strictly construed against one party because of the rule
that an instrument must be construed more strictly against the party which
itself or through its agents prepared the same.  The parties hereby agree that
all parties and their agents have participated in the preparation hereof
equally.
 
14.22           Compliance with Federal Law.  The Borrower shall: (i) ensure
that no Person who owns a controlling interest in or otherwise controls Borrower
is or shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, included in any Executive Orders or
any other similar lists from any government, foreign or national; (ii) not use
or permit the use of the proceeds of the Loans to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, or any other similar national or foreign governmental
regulations; and (iii) comply, and cause each of such Credit Party’s
Subsidiaries to comply, with all applicable Lender Secrecy Act (“BSA”) laws and
regulations, as amended.  As required by federal law and Lender’s policies and
practices, Lender may need to obtain, verify and record certain customer
identification information and documentation in connection with opening or
maintaining accounts or establishing or continuing to provide services.
 


 
[REMAINDER OF PAGE LEFT BLANK, SIGNATURE PAGE FOLLOWS.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Borrower and Lender have executed this Credit Agreement as
of the date first above written.
 
BORROWER:


JAMMIN JAVA CORP.


By:  /s/ Anh Tran
Name:  Anh Tran
Title:  President





LENDER:


TCA GLOBAL CREDIT MASTER FUND, LP


By:           TCA Global Credit Fund GP, Ltd.
Its:           General Partner


By:  /s/ Robert Press
Name: Robert Press
Title:  Director
 
 
 

--------------------------------------------------------------------------------

 
INDEX OF EXHIBITS
 
Exhibit A                     Form of Borrowing Base Certificate
Exhibit B                     Form of Covenant Compliance Certificate
Exhibit C                     Form of Revolving Note
Exhibit D                     Form of Security Agreement
Exhibit E                      Form of Validity Guaranty


 
INDEX OF SCHEDULES
 
Schedule 7.2              Foreign Jurisdictions and Organizational Id Numbers
Schedule 7.4              Capitalization, Securities and Other Rights
Schedule 7.16            Liabilities and Obligations
Schedule 7.17(b)       Borrower Leases
Schedule 7.27            Bank Accounts and Deposit Accounts
Schedule 7.28            Places of Business
Schedule 9.1              Funded Indebtedness
Schedule 9.3              Existing Investments
Schedule 9.10            Transactions with Affiliates
 

 
 
 

--------------------------------------------------------------------------------

 